Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

by and among

 

TRUCK COMPONENTS INC.

 

ACCURIDE CORPORATION

 

and

 

GREDE HOLDINGS LLC

 

dated as of

 

September 2, 2016

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

Article I

Definitions

 

1

Article II

Purchase and Sale

 

10

Section 2.01

Purchase and Sale

 

10

Section 2.02

Purchase Price

 

10

Section 2.03

Closing Deliverables

 

10

Section 2.04

Closing

 

12

Section 2.05

Purchase Price Adjustment

 

12

Article III

Representations and Warranties of Seller

 

14

Section 3.01

Organization and Authority of Seller and Parent

 

14

Section 3.02

Organization, Authority and Qualification of the Company

 

14

Section 3.03

Capitalization

 

15

Section 3.04

No Subsidiaries

 

15

Section 3.05

No Conflicts; Consents

 

15

Section 3.06

Financial Statements

 

16

Section 3.07

Undisclosed Liabilities

 

16

Section 3.08

Absence of Certain Changes, Events and Conditions

 

16

Section 3.09

Material Contracts

 

17

Section 3.10

Title to Assets; Real Property

 

18

Section 3.11

Intellectual Property

 

19

Section 3.12

Insurance

 

19

Section 3.13

Legal Proceedings; Governmental Orders

 

20

Section 3.14

Compliance With Laws; Permits

 

20

Section 3.15

Environmental Matters

 

21

Section 3.16

Employee Benefit Matters

 

21

Section 3.17

Employment Matters

 

23

Section 3.18

Taxes

 

23

Section 3.19

Customers and Suppliers

 

25

Section 3.20

Brokers

 

25

Article IV

Representations and Warranties of Buyer

 

25

Section 4.01

Organization and Authority of Buyer

 

25

Section 4.02

No Conflicts; Consents

 

26

Section 4.03

Investment Purpose

 

26

Section 4.04

Brokers

 

26

Section 4.05

Sufficiency of Funds

 

26

Section 4.06

Legal Proceedings

 

26

Section 4.07

Limitation on Seller Representations and Warranties; Independent Investigation

 

26

Article V

Covenants

 

27

Section 5.01

Employees; Benefit Plans

 

27

Section 5.02

Director and Officer Indemnification and Insurance

 

30

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

Section 5.03

Confidentiality

 

31

Section 5.04

Governmental Approvals and Other Third-party Consents

 

31

Section 5.05

Books and Records

 

32

Section 5.06

Public Announcements

 

32

Section 5.07

Further Assurances

 

32

Section 5.08

Transfer Taxes

 

33

Section 5.09

Non-Competition; Non-Solicitation Covenants of Seller and Seller’s Affiliates

 

33

Section 5.10

Confidential Information

 

34

Section 5.11

Code §338(h)(10)

 

35

Section 5.12

Other Tax Matters

 

36

Article VI

Indemnification

 

38

Section 6.01

Survival

 

38

Section 6.02

Indemnification By Seller and Parent

 

38

Section 6.03

Indemnification By Buyer

 

39

Section 6.04

Certain Limitations

 

39

Section 6.05

Indemnification Procedures

 

40

Section 6.06

Tax Treatment of Indemnification Payments

 

42

Section 6.07

Exclusive Remedies

 

42

Article VII

Miscellaneous

 

43

Section 7.01

Expenses

 

43

Section 7.02

Notices

 

43

Section 7.03

Interpretation

 

44

Section 7.04

Headings

 

44

Section 7.05

Severability

 

44

Section 7.06

Entire Agreement

 

45

Section 7.07

Successors and Assigns

 

45

Section 7.08

No Third-party Beneficiaries

 

45

Section 7.09

Amendment and Modification; Waiver

 

45

Section 7.10

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

 

45

Section 7.11

Specific Performance

 

46

Section 7.12

Counterparts

 

46

Section 7.13

Non-Recourse

 

46

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A — Transition Services Agreement

 

 

Exhibit B — Release of Buyer and the Company

 

 

Exhibit C — Release of Seller and Parent

 

 

Exhibit D — Historical Working Capital Calculations

 

 

Exhibit E — Physical Inventory Policies, Procedures and Practices

 

 

 

ii

--------------------------------------------------------------------------------

 


 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”), dated as of September 2, 2016,
is entered into by and among Truck Components Inc., a Delaware corporation
(“Seller”), Accuride Corporation, a Delaware corporation (“Parent”), solely with
respect to Sections 3.01, 3.05, 5.10, 5.11, 5.12, 6.02, 6.04, 6.05, 6.06 and
6.07, and Grede Holdings LLC, a Delaware limited liability company (“Buyer”).
Seller and Buyer are sometimes each referred to herein individually as a “Party”
and collectively as the “Parties”).

 

RECITALS

 

A.            Seller owns all of the issued and outstanding shares of common
stock of Brillion Iron Works, Inc., a Delaware corporation (the “Company”),
which consists of ten thousand (10,000) shares of common stock, par value $0.01
(the “Shares”).

 

B.            Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Shares, subject to the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I
DEFINITIONS

 

The following terms have the meanings specified or referred to in this
Article I:

 

“338(h)(10) Election” has the meaning set forth in Section 5.11(a).

 

“Affected Employees and Dependents” has the meaning set forth in
Section 5.01(c).

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Balance Sheet” has the meaning set forth in Section 3.06.

 

“Balance Sheet Date” has the meaning set forth in Section 3.06.

 

“Benefit Plan” has the meaning set forth in Section 3.16(a).

 

--------------------------------------------------------------------------------


 

“Brillion Collective Bargaining Agreements” means those collective bargaining
agreements and other similar agreements described in Section 3.17(a) of the
Seller Disclosure Schedules.

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York are authorized or required by Law
to be closed for business.

 

“Buyer” has the meaning set forth in the preamble.

 

“Cash and Cash Equivalents” means cash, cash equivalents and other short-term
liquid investments of the Company, as of the date of determination, less the
amounts of any unpaid checks, drafts and wire transfers issued on or prior to
the date of determination (but without duplication of any such unpaid amounts
being taken into account in the determination of the Closing Working Capital),
whether in Company bank accounts or otherwise in the Company’s possession or
under its control, less any fees, Taxes payable by the Company, withholdings or
expenses necessary to liquidate such amounts.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. §§ 9601 et seq.

 

“Closing” has the meaning set forth in Section 2.04.

 

“Closing Date” has the meaning set forth in Section 2.04.

 

“Closing Working Capital” means (a) the Current Assets of the Company, less
(b) the Current Liabilities of the Company, determined as of the open of
business on the Closing Date.

 

“Closing Working Capital Statement” has the meaning set forth in
Section 2.05(b)(i).

 

“COBRA” means Part 6 of Subtitle B of Title I of ERISA, Code § 4980B and any
similar state Law.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning set forth in the recitals.

 

“Company Business” means the Company’s business, as conducted on the Closing
Date, of manufacturing and selling gray, ductile and austempered ductile iron
castings for use in a variety of industrial markets, including casting,
finishing and engineering services related thereto. For added certainty, the
Company Business does not include any business or activity carried on by the
Gunite Business, except for certain castings made by the Company for Gunite
pursuant to one or more written agreements between the Company and Gunite which
such certain castings Gunite is free to source internally or from any third
party except as may be expressly provided in a signed written agreement between
the Company and Gunite.

 

“Company Intellectual Property” has the meaning set forth in Section 3.11(b).

 

“Confidential Information” means information, whether or not patentable,
copyrightable or trademarkable, regarding the Company or Company Business not
generally available to the public, including the following: (a) information
regarding operations, assets,

 

2

--------------------------------------------------------------------------------


 

liabilities or financial condition; (b) information regarding pricing, sales,
sales methods, marketing, capital expenditures, costs, joint ventures, business
alliances, or purchasing; (c) information regarding employees, including their
identities, responsibilities, competence and compensation; (d) customer lists or
other information regarding current or prospective customers, including
information regarding their identities, contact persons and purchasing patterns;
(e) information regarding current or prospective vendors, suppliers,
distributors, sales representatives, distributors, licensees or other business
partners, product specifications, manufacturing procedures, methods, equipment,
compositions, technology; (f) forecasts, projections, budgets, business plans,
customer usages and requirements; (g) planned or pending acquisitions,
divestitures or other business combinations, and (h) Intellectual Property,
trade secrets and proprietary information.

 

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
March 24, 2016, between Buyer’s parent, Metaldyne Performance Group Inc., and
Seller.

 

“Continuing Bargained Employees” has the meaning set forth in
Section 5.01(a)(i).

 

“Continuing Employees” has the meaning set forth in Section 5.01(a).

 

“Covered Person” has the meaning set forth in Section 5.02(a).

 

“Current Assets” means accounts receivable, inventory, prepaid expenses and
other current assets, all as specifically set forth on Exhibit D, but excluding
(a) the portion of any prepaid expense of which Buyer will not receive the
benefit following the Closing, (b) deferred Tax assets and net operating losses,
(c) Cash and Cash Equivalents and (d) receivables from any of the Company’s
Affiliates (other than Gunite), directors, employees, officers or stockholders
and any of their respective Affiliates, determined in accordance with GAAP
applied using the same accounting methods, practices, principles, policies and
procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the Year-End
Financial Statements for the most recent fiscal year end as if such accounts
were being prepared as of a fiscal year end.

 

“Current Liabilities” means, except for the Sales Tax Audit, accounts payable,
accrued Taxes and accrued expenses, all as specifically set forth on Exhibit D,
but excluding payables to any of the Company’s Affiliates (other than Gunite),
directors, employees, officers or stockholders and any of their respective
Affiliates, deferred Tax liabilities and Indebtedness (including short-term
portions thereof), determined in accordance with GAAP applied using the same
accounting methods, practices, principles, policies and procedures, with
consistent classifications, judgments and valuation and estimation methodologies
that were used in the preparation of the Year-End Financial Statements for the
most recent fiscal year end as if such accounts were being prepared as of a
fiscal year end.

 

“Customer Claim” has the meaning set forth in Section 6.05(a).

 

“Data Room” means the electronic documentation site established by R.R.
Donnelley on behalf of Seller.

 

“Disputed Amounts” has the meaning set forth in Section 2.05(c)(iii).

 

3

--------------------------------------------------------------------------------


 

“Deductible” has the meaning set forth in Section 6.04(a).

 

“Direct Claim” has the meaning set forth in Section 6.05(c).

 

“Dollars” or “$” means the lawful currency of the United States.

 

“D&O Claim” has the meaning set forth in Section 5.02(a).

 

“D&O Indemnification Provisions” has the meaning set forth in Section 5.02(a).

 

“Employees” means those Persons employed by the Company immediately prior to the
Closing.

 

“Encumbrance” means any lien, pledge, mortgage, deed of trust, security
interest, charge, claim, easement, encroachment or other similar encumbrance.

 

“Environmental Claim” means any action, suit, claim, investigation, notice of
violation, notice of non-compliance or other legal proceeding by any Person
alleging liability for Losses (including, but not limited to, the costs of
enforcement proceedings, investigations, and cleanup; natural resources damages;
penalties; and actual, reasonable attorney fees and litigation costs) arising
out of, based on or resulting from: (a) the Release of Hazardous Materials; or
(b) any actual non-compliance with any Environmental Law or Environmental Permit
or any such non-compliance that has been alleged in writing.

 

“Environmental Law” means any applicable Law or Governmental Order (a) relating
to pollution (or the cleanup thereof) or the protection of natural resources,
endangered or threatened species, human health or safety, or the environment; or
(b) concerning the Release of, or the storage, treatment, generation, discharge,
disposal or remediation of Hazardous Materials. The term “Environmental Law”
includes the following (including their implementing regulations and any state
analogs): CERCLA; the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water Pollution
Control Act of 1972, as amended by the Clean Water Act of 1977, 33 U.S.C. §§
1251 et seq.; the Toxic Substances Control Act of 1976, as amended, 15 U.S.C. §§
2601 et seq.; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. §§ 11001 et seq.; the Clean Air Act of 1966, as amended by the Clean Air
Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; and the Occupational Safety
and Health Act of 1970, as amended, 29 U.S.C. §§ 651 et seq. The term
“Environmental Law” includes any common law of nuisance or trespass, any law or
regulation relating to any emission, discharge or Release of Hazardous Materials
into the environment (including ambient air, indoor air, surface water,
groundwater, land surface or subsurface strata).

 

“Environmental Notice” means any written directive, notice of violation,
non-compliance or infraction, notice respecting any Environmental Claim relating
to actual or alleged non-compliance with any Environmental Law or Environmental
Permit or any other notice received from a Governmental Authority relating to
any Environmental Law or Environmental Permit.

 

4

--------------------------------------------------------------------------------


 

“Environmental Permit” means any Permit required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to any entity (a) a member of any
“controlled group” (as defined in Code §414(b)) of which that entity is also a
member, (b) a trade or business, whether or not incorporated, under common
control (within the meaning of section Code §414(c)) with that entity, or (c) a
member of any affiliated service group (within the meaning of Code §414(m)) of
which that entity is also a member.

 

“Financial Statements” has the meaning set forth in Section 3.06.

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Gunite” means Gunite Corporation, a wholly-owned subsidiary of Seller.

 

“Gunite Business” means the business carried on by Gunite as of the Closing, of
designing, developing, manufacturing (including making and having made iron
castings) marketing and/or selling wheel-end components (including brake drums,
hubs, rotors, slack-adjusters and spoke wheels).

 

“Gunite Supply Agreement” means that certain Long Term Supply Agreement dated
July 1, 2016 by and between the Company and Gunite, as amended.

 

“Hazardous Materials” means: (a) any material, substance, solid, liquid, gas,
odor, chemical, mixture or waste that is specifically listed or which is
hazardous, acutely hazardous, toxic, or words of similar import pursuant to
Environmental Law; (b) any petroleum or petroleum-derived products, urea,
formaldehyde foam insulation, polychlorinated biphenyls, radioactive materials
or wastes, asbestos in any form, lead or lead-containing materials within any
habitable building on the Real Property.

 

“Indebtedness” means, with respect to a Person, without duplication, (a) the
principal, premium (including prepayment premium or penalty), if any, and
accrued interest in respect of indebtedness of such Person for money borrowed,
whether or not evidenced by notes, debentures, bonds or other similar
instruments and for the payment of which such Person is responsible or liable,
directly or indirectly, either severally or jointly with any other Person,
(b) all obligations of such Person issued or assumed as the deferred purchase
price of property,

 

5

--------------------------------------------------------------------------------


 

all conditional sale obligations of such Person and all obligations of such
Person under any title retention agreement (but excluding trade accounts payable
and other accrued current liabilities arising in the ordinary course of business
and not more than thirty (30) days past due in accordance with their payment
terms or disputed in good faith), (c) all obligations of such Person under
leases required to be capitalized in accordance with GAAP consistent with such
Person’s past practices, (d) all obligations of such Person for the
reimbursement of any obligor on any letter of credit, banker’s acceptance or
similar credit transaction, (e) all obligations of the type referred to in the
foregoing clauses (a) through (d) of any other Person, the payment of which such
Person is responsible or liable, directly or indirectly, as obligor, guarantor,
surety or otherwise, either severally or jointly with any other Person; (f) all
obligations of the type referred to in the foregoing clauses (a) through (e) of
such Person or any other Person secured by any Encumbrance on any of such
Person’s assets (whether or not such obligation is assumed by such other
Person); (g) all obligations of the type referred to in the foregoing
clauses (a) through (f) of such Person secured by any Encumbrance on the
property or assets of any other Person (whether or not such obligation is
assumed by such other Person); and (h) any pension obligations or similar
obligations of such Person.

 

“Indemnified Party” has the meaning set forth in Section 6.04.

 

“Indemnifying Party” has the meaning set forth in Section 6.04.

 

“Independent Accountant” has the meaning set forth in Section 2.05(c)(iii).

 

“Insurance Policies” has the meaning set forth in Section 3.12.

 

“Intellectual Property” has the meaning set forth in Section 3.11(a).

 

“Interim Balance Sheet” has the meaning set forth in Section 3.06.

 

“Interim Balance Sheet Date” has the meaning set forth in Section 3.06.

 

“Interim Financial Statements” has the meaning set forth in Section 3.06.

 

“Knowledge of Seller or Seller’s Knowledge” or any other similar knowledge
qualification, means the actual knowledge of Dave Adams, Jerry Kellrooney, Gregg
Neumeyer, Don Krampe and Brad Rolfe or the knowledge that a reasonable person
should have serving in the roles of any of such persons, and in addition, as to
matters relating to Environmental Laws, the actual knowledge of Garlyn Kligora,
who is primarily responsible for compliance with Environmental Laws.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Liens” means, as used in Section 3.18, all liens, pledges, charges, claims,
security interests, purchase agreements, options, restrictions on transfer,
mortgages, title defects, licenses, permits, approvals and conditions or other
similar restrictions or limitations of any nature whatsoever.

 

6

--------------------------------------------------------------------------------


 

“Losses” means actual out-of-pocket losses, damages, liabilities, costs or
expenses, including reasonable attorneys’ fees.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is materially adverse to (a) the business, results of operations, financial
condition or assets of the Company, or (b) the ability of Seller to consummate
the transactions contemplated hereby; provided, however, that “Material Adverse
Effect” shall not include any event, occurrence, fact, condition or change,
directly or indirectly, arising out of or attributable to: (i) general economic
or political conditions; (ii) conditions generally affecting the industries in
which the Company operates; (iii) any changes in financial, banking or
securities markets in general, including any disruption thereof and any decline
in the price of any security or any market index or any change in prevailing
interest rates; (iv) acts of war (whether or not declared), armed hostilities or
terrorism, or the escalation or worsening thereof; (v) any action required or
permitted by this Agreement or any action taken (or omitted to be taken) with
the written consent of or at the written request of Buyer; (vi) any matter of
which Buyer is aware on the date hereof; (vii) changes in applicable Laws or
accounting rules (including GAAP) or the enforcement, implementation or
interpretation thereof; (viii) any natural or man-made disaster or acts of God;
or (ix) any failure by the Company to meet any internal or published
projections, forecasts or revenue or earnings predictions (provided that the
underlying causes of such failures (subject to the other provisions of this
definition) shall not be excluded). For purposes of item (vi) above, Buyer will
be deemed to be aware of something if the information was (a) provided to Buyer
in writing; (b) included in the electronic data room to which Buyer had access;
(c) of a type that Buyer would be aware as an industry participant; (d) of a
type that a reasonable person with industry experience would identify during a
walk-through of the areas of Brillion’s facility to which representatives of
Buyer actually had access; or (e) something of which Buyer had actual knowledge.

 

“Material Contracts” has the meaning set forth in Section 3.09(a).

 

“Meridian Assignment” has the meaning set forth in Section 2.03(a)(v).

 

“Meridian Equipment Sublease Agreement” has the meaning set forth in
Section 2.03(a)(vi).

 

“Meridian Lease” means that certain Master Lease Agreement dated March 27, 2013
by and between Parent and Meridian Leasing Corporation, as the same has been and
may be supplemented, amended and/or modified from time to time.

 

“New Plans” has the meaning set forth in Section 5.01(a)(iii).

 

“Non-Bargained Continuing Employees” has the meaning set forth in
Section 5.01(a)(ii).

 

“Organizational Documents” means (a) in the case of a Person that is a
corporation, its articles or certificate of incorporation and its bylaws,
regulations or similar governing instruments required by the laws of its
jurisdiction of incorporation; (b) in the case of a Person that is a
partnership, its articles or certificate of partnership, formation or
association, and its partnership agreement (in each case, limited, limited
liability, general or otherwise); (c) in the

 

7

--------------------------------------------------------------------------------


 

case of a Person that is a limited liability company, its articles or
certificate of formation or organization, and its limited liability company
agreement or operating agreement; and (d) in the case of a Person that is none
of a corporation, partnership (limited, limited liability, general or
otherwise), limited liability company or natural person, its governing
instruments as required or contemplated by the laws of its jurisdiction of
organization.

 

“Parent” has the meaning set forth in the preamble.

 

“Parent Benefit Plan Costs” has the meaning set forth in Section 5.01(e).

 

“Party” has the meaning set forth in the preamble.

 

“Permit” means any permit, license, franchise, approval, authorization, and
consent required to be obtained from any Governmental Authority.

 

“Permitted Encumbrances” has the meaning set forth in Section 3.10(a).

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and the portion through the end of the Closing Date for any taxable
period that includes (but does not end on) the Closing Date.

 

“Post-Closing Adjustment” has the meaning set forth in Section 2.05(b)(ii).

 

“Post-Closing Tax Period” means any taxable period starting on or after the
Closing Date and the portion starting the day immediately following the Closing
Date for any taxable period that includes (but does not end on) the Closing
Date.

 

“Purchase Price” has the meaning set forth in Section 2.02.

 

“Qualified Benefit Plan” has the meaning set forth in Section 3.16(b).

 

“Real Property” means the real property currently owned, leased or subleased by
the Company, together with all buildings, structures and facilities located
thereon.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, abandonment, migrating or
disposing into the environment, regardless of media.

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Resolution Period” has the meaning set forth in Section 2.05(c)(ii).

 

“Restricted Period” has the meaning set forth in Section 5.09.

 

“Review Period” has the meaning set forth in Section 2.05(c)(i).

 

“Sales Representative Agreements” means (a) that certain Representation
Agreement, dated January 14, 2015, by and between the Company and Southland
Metals, Inc.; (b) that certain Manufacturer’s Representative Agreement, dated
April 13, 2015, by and between the

 

8

--------------------------------------------------------------------------------


 

Company and Innovative Solutions II, LLC; (c) that certain Sales Representative
Agreement, dated April 22, 2015, by and between the Company and Talbot
Associates, Inc.; (d) that certain Sales Representative Agreement, dated May 24,
2016, by and between the Company and Global Sales & Marketing, LLC; and (e) that
certain Sales Representative Agreement, dated October 23, 2015, by and between
the Company and Casting Solutions, Inc.

 

“Sales Tax Audit” means that certain regular, four-year audit of the Company’s
sales and use Taxes paid for fiscal years 2010 through 2013 currently being
conducted by the Wisconsin Department of Revenue, Income, Sales & Excise Tax
Division.

 

“Seller” has the meaning set forth in the preamble.

 

“Seller Disclosure Schedules” means the disclosure schedules delivered by Seller
to Buyer concurrently with the execution and delivery of this Agreement.

 

“Seller Group” means (a) the affiliated group as defined in Section 1504(a) of
the Code of which Parent, Seller and Company are included, and (b) with respect
to each state, local or foreign jurisdiction in which Parent, Seller or its
Subsidiaries files a consolidated, combined or unitary Tax Return and in which
the Company is or is required to be included, the group with respect to which
such Tax Return is filed.

 

“Shares” has the meaning set forth in the recitals.

 

“Side Indemnification Agreement” has the meaning set forth in
Section 2.03(a)(viii).

 

“Straddle Period” means any taxable period beginning on or prior to, and ending
after, the Closing Date.

 

“Statement of Objections” has the meaning set forth in Section 2.05(c)(ii).

 

“Subsidiary” means with respect to any Person, any corporation, entity or other
organization whether incorporated or unincorporated, of which (a) such Person
directly or indirectly owns or controls at least a majority of the securities or
other interests having by their terms ordinary voting power to elect a majority
of the board of directors or other performing similar functions or (b) such
person is a general partner or managing member.

 

“Target Working Capital” means an amount equal to $1,800,000.

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document required to be filed with
respect to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

 

9

--------------------------------------------------------------------------------

 


 

“Third-Party Claim” has the meaning set forth in Section 6.05(a).

 

“Transition Coverage” has the meaning set forth in Section 5.01(c).

 

“Transition Coverage Costs” has the meaning set forth in Section 5.01(c).

 

“Transition Period” has the meaning set forth in Section 5.01(c).

 

“Transition Plans” has the meaning set forth in Section 5.01(c).

 

“Transition Services Agreement” has the meaning set forth in
Section 2.03(a)(ii).

 

“Treasury Regulations” means the temporary and final regulations promulgated
under the Code.

 

“Year-End Financial Statements” has the meaning set forth in Section 3.06.

 

ARTICLE II
PURCHASE AND SALE

 

Section 2.01                            Purchase and Sale. Subject to the terms
and conditions set forth herein, Seller hereby sells to Buyer, and Buyer hereby
purchases from Seller, the Shares for the consideration specified in
Section 2.02. Seller hereby represents and warrants to Buyer that the Sales Tax
Audit is not a liability of the Company as of the Closing Date.

 

Section 2.02                            Purchase Price. The aggregate purchase
price for the Shares shall be Fourteen Million and 00/100 (US $14,000,000)
Dollars (the “Purchase Price”), subject to adjustment pursuant to Section 2.05.

 

Section 2.03                            Closing Deliverables.

 

(a)                                 At the Closing, Buyer shall deliver, or
cause to be delivered, to Seller:

 

(i)                                     the Purchase Price by wire transfer of
immediately available funds to an account of Seller designated in writing by
Seller to Buyer no later than two (2) Business Days prior to the Closing Date;

 

(ii)                                  a transition services agreement in the
form attached hereto as Exhibit A between the Company and Parent (the
“Transition Services Agreement”), duly executed by the Company (which shall
automatically be deemed delivered immediately following the Closing);

 

(iii)                               a general release of claims against Seller
and all of Seller’s Affiliates in the form attached hereto as Exhibit B, duly
executed by Buyer and the Company (which shall, with respect to the Company,
automatically be deemed delivered immediately following the Closing);

 

(iv)                              a certificate dated the Closing Date and
signed by the Secretary or an Assistant Secretary of Buyer and certifying
(i) that attached thereto are true and complete copies of all resolutions
adopted by the managing member of Buyer authorizing the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated

 

10

--------------------------------------------------------------------------------


 

hereby, and that all such resolutions are in full force and effect and are all
the resolutions adopted in connection with the transactions contemplated hereby,
and (ii) the names and signatures of the officers of Buyer authorized to sign
this Agreement and any other documents to be delivered hereunder;

 

(v)                                 an Assignment, Assumption and Adoption
Agreement (the “Meridian Assignment”) regarding the Meridian Lease, in a form
reasonably acceptable to Parent, duly executed by Buyer;

 

(vi)                              an Equipment Sublease Agreement (the “Meridian
Equipment Sublease Agreement”) regarding certain equipment currently leased to
Parent under the Meridian Lease, in a form reasonably acceptable to Parent, duly
executed by Buyer;

 

(vii)                           a form of press release that is mutually
acceptable to the parties hereto, as contemplated in Section 5.06; and

 

(viii)                        a side indemnification agreement in a form that is
mutually acceptable to the parties hereto (the “Side Indemnification
Agreement”), duly executed by Buyer.

 

(b)                                 At the Closing, Seller shall deliver, or
cause to be delivered, to Buyer:

 

(i)                                     stock certificates evidencing the
Shares, free and clear of all Encumbrances, duly endorsed in blank or
accompanied by stock powers or other instruments of transfer duly executed in
blank, with all required stock transfer tax stamps affixed thereto;

 

(ii)                                  the Transition Services Agreement, duly
executed by Parent;

 

(iii)                               a general release of claims against the
Company in the form attached hereto as Exhibit C, duly executed by Seller and
Parent;

 

(iv)                              a certificate dated the Closing Date and
signed by the Secretary or an Assistant Secretary of each of Seller and Parent
and certifying (i) that attached thereto are true and complete copies of all
resolutions adopted by the board of directors of Seller or Parent, as
applicable, authorizing the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby, and that
all such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby, and (ii) the
names and signatures of the officers of Seller and Parent, as applicable,
authorized to sign this Agreement and any other documents to be delivered
hereunder;

 

(v)                                 the resignations of those directors and/or
officers of the Company listed on Section 2.03(b)(v) of the Seller Disclosure
Schedules, in form and substance reasonably satisfactory to Buyer, duly executed
by such persons;

 

(vi)                              those consents and/or waivers listed on
Section 2.03(b)(vi) of the Seller Disclosure Schedules;

 

(vii)                           the Meridian Assignment in a form reasonably
acceptable to Buyer, duly executed by Parent;

 

11

--------------------------------------------------------------------------------


 

(viii)                        the Meridian Equipment Sublease Agreement in a
form reasonably acceptable to Buyer, duly executed by Parent;

 

(ix)                              a form of press release that is mutually
acceptable to the parties hereto, as contemplated in Section 5.06;

 

(x)                                 an amendment to the Gunite Supply Agreement
in a form reasonably acceptable to Buyer, duly executed by Gunite and the
Company; and

 

(xi)                              the Side Indemnification Agreement, duly
executed by Seller and Parent.

 

Section 2.04                            Closing. The purchase and sale of the
Shares contemplated hereby shall take place (the “Closing”) and be deemed
effective at 7:00 a.m., eastern time, on the date hereof (the “Closing Date”).

 

Section 2.05                            Purchase Price Adjustment.

 

(a)                                 Closing Adjustment. Exhibit D contains the
historical calculations for the working capital of the Company and was prepared
in accordance with GAAP applied using the same accounting methods, practices,
principles, policies and procedures, with consistent classifications, judgments
and valuation and estimation methodologies that were used in the preparation of
the Year-End Financial Statements for the most recent fiscal year then ended as
if such calculations were being prepared as for a fiscal year end.  Exhibit D
shall be used for reference with respect to calculating the Closing Working
Capital.

 

(b)                                 Post-Closing Adjustment.

 

(i)                                     Within twenty-four hours after the
Closing, Buyer and Seller, together with Buyer’s independent auditors, will
jointly conduct a physical inventory at the Facility. Buyer and Seller will
conduct such physical inventory in accordance with the policies, procedures and
practices specified on Exhibit E attached hereto. The results of such physical
inventory will be as determined by the auditors and will be used to calculate
the Closing Working Capital.

 

(ii)                                  Within sixty (60) days after the Closing
Date, Buyer shall prepare and deliver to Seller a statement setting forth its
calculation of Closing Working Capital, which statement shall contain an
unaudited balance sheet of the Company as of the Closing Date (without giving
effect to the transactions contemplated herein), a calculation of Closing
Working Capital (the “Closing Working Capital Statement”) and a certificate of
the Chief Financial Officer, or such other similar officer, of Buyer that the
Closing Working Capital Statement was prepared in accordance with GAAP applied
using the same accounting methods, practices, principles, policies and
procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the Year-End
Financial Statements for the most recent fiscal year end as if such Closing
Working Capital Statement was being prepared as of a fiscal year end.

 

(iii)                               The post-Closing adjustment shall be an
amount equal to the Closing Working Capital minus the Target Working Capital
(the “Post-Closing Adjustment”). If the

 

12

--------------------------------------------------------------------------------


 

Post-Closing Adjustment is a positive number, Buyer shall pay to Seller an
amount equal to the Post-Closing Adjustment. If the Post-Closing Adjustment is a
negative number, Seller shall pay to Buyer an amount equal to the Post-Closing
Adjustment.

 

(c)                                  Examination and Review.

 

(i)                                     Examination. After receipt of the
Closing Working Capital Statement, Seller shall have thirty (30) days (the
“Review Period”) to review the Closing Working Capital Statement. During the
Review Period, Seller and Seller’s Representatives shall have reasonable access
to the books and records of the Company, the personnel of, and work papers
prepared by, Buyer and/or Buyer’s Representatives to the extent that they relate
to the Closing Working Capital Statement and to such historical financial
information (to the extent in Buyer’s possession) relating to the Closing
Working Capital Statement as Seller may reasonably request for the purpose of
reviewing the Closing Working Capital Statement and to prepare a Statement of
Objections, provided, that such access shall be in a manner that does not
unreasonably interfere with the normal business operations of Buyer or the
Company.

 

(ii)                                  Objection. On or prior to the last day of
the Review Period, Seller may object to the Closing Working Capital Statement by
delivering to Buyer a written statement setting forth Seller’s objections in
reasonable detail, indicating each disputed item or amount and the basis for
Seller’s disagreement therewith (the “Statement of Objections”). If Seller fails
to deliver the Statement of Objections before the expiration of the Review
Period, the Closing Working Capital Statement and the Post-Closing Adjustment,
as the case may be, reflected in the Closing Working Capital Statement shall be
deemed to have been accepted by Seller. If Seller delivers the Statement of
Objections before the expiration of the Review Period, Buyer and Seller shall
negotiate in good faith to resolve such objections within thirty (30) days after
the delivery of the Statement of Objections (the “Resolution Period”), and, if
the same are so resolved within the Resolution Period, the Post-Closing
Adjustment and the Closing Working Capital Statement with such changes as may
have been previously agreed in writing by Buyer and Seller, shall be final and
binding.

 

(iii)                               Resolution of Disputes. If Seller and Buyer
fail to reach an agreement with respect to all of the matters set forth in the
Statement of Objections before expiration of the Resolution Period, then any
amounts remaining in dispute (“Disputed Amounts”) shall be submitted for
resolution to the office of Grant Thornton LLP or, if such Person is unable to
serve, Buyer and Seller shall appoint by mutual agreement the office of an
impartial nationally recognized firm of independent certified public accountants
other than Seller’s accountants or Buyer’s accountants (the “Independent
Accountant”) who, acting as experts and not arbitrators, shall resolve the
Disputed Amounts only and make any adjustments to the Post-Closing Adjustment,
as the case may be, and the Closing Working Capital Statement. The Parties agree
that all adjustments shall be made without regard to materiality. The
Independent Accountant shall only decide the specific items under dispute by the
Parties and the Independent Accountant’s decision for each Disputed Amount must
be within the range of values assigned to each such item in the Closing Working
Capital Statement and the Statement of Objections, respectively.

 

13

--------------------------------------------------------------------------------


 

(iv)                              Fees of the Independent Accountant. The fees
and expenses of the Independent Accountant shall be paid equally by Seller and
Buyer.

 

(v)                                 Determination by Independent Accountant. The
Independent Accountant shall make a determination as soon as practicable within
thirty (30) days (or such other time as the Parties shall agree in writing)
after their engagement, and their resolution of the Disputed Amounts and their
adjustments to the Closing Working Capital Statement and/or the Post-Closing
Adjustment shall be conclusive and binding upon the Parties.

 

(vi)                              Payments of Post-Closing Adjustment. Except as
otherwise provided herein, any payment of the Post-Closing Adjustment, shall
(A) be due (x) within ten (10) Business Days of acceptance of the applicable
Closing Working Capital Statement or (y) if there are Disputed Amounts, then
within ten (10) Business Days of the resolution described in clause (v) above;
and (B) be paid by wire transfer of immediately available funds to such account
as is directed by Buyer or Seller, as the case may be.

 

(d)                                 Adjustments for Tax Purposes. Any payments
made pursuant to this Section 2.05 shall be treated as an adjustment to the
Purchase Price by the Parties for Tax purposes, unless otherwise required by
Law.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in the Seller Disclosure Schedules, Seller represents and
warrants to Buyer that the statements contained in this Article III are true and
correct as of the date hereof.

 

Section 3.01                            Organization and Authority of Seller and
Parent. Each of Seller and Parent is a corporation duly organized, validly
existing and in good standing under the Laws of the state of Delaware. Each of
Seller and Parent has all necessary corporate power and authority to enter into
this Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery by each of Seller
and Parent of this Agreement, the performance by each of Seller and Parent of
its obligations hereunder and the consummation by each of Seller and Parent of
the transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of each of Seller and Parent. This Agreement has
been duly executed and delivered by each of Seller and Parent, and (assuming due
authorization, execution and delivery by the other parties hereto) this
Agreement constitutes a legal, valid and binding obligation of each of Seller
and Parent, enforceable against each of Seller and Parent in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity).

 

Section 3.02                            Organization, Authority and
Qualification of the Company. The Company is a corporation duly organized,
validly existing and in good standing under the Laws of the state of Delaware
and has all necessary corporate power and authority to own, operate

 

14

--------------------------------------------------------------------------------


 

and/or lease the properties and assets now owned, operated and/or leased by it
and to carry on its business as it is currently conducted. The Company is duly
licensed or qualified to do business and is in good standing in each
jurisdiction in which the properties owned or leased by it or the operation of
its business as currently conducted makes such licensing or qualification
necessary, except where the failure to be so licensed, qualified or in good
standing would not have a Material Adverse Effect. All corporate actions taken
by the Company in connection with this Agreement have been duly authorized at
the time of or prior to the Closing.

 

Section 3.03                            Capitalization.

 

(a)                                 The authorized capital stock of the Company
consists of ten thousand (10,000) shares of common stock, par value $0.01, all
of which are issued and outstanding and constitute the Shares. All of the Shares
have been duly authorized, are validly issued, fully paid and non-assessable,
and are owned of record and beneficially by Seller, free and clear of all
Encumbrances, other than those Encumbrances set forth in Section 3.03(a) of the
Seller Disclosure Schedules.

 

(b)                                 There are no outstanding or authorized
options, warrants, convertible securities or other rights, agreements,
arrangements or commitments of any character relating to the capital stock of
the Company or obligating Seller or the Company to issue or sell any shares of
capital stock of, or any other interest in, the Company. The Company does not
have outstanding or authorized any stock appreciation, phantom stock, profit
participation or similar rights. There are no voting trusts, stockholder
agreements, proxies or other agreements or understandings in effect with respect
to the voting or transfer of any of the Shares.

 

Section 3.04                            No Subsidiaries. The Company does not
own, or have any interest in any shares or have an ownership interest in any
other Person.

 

Section 3.05                            No Conflicts; Consents. The execution,
delivery and performance by each of Seller and Parent of this Agreement, and the
consummation of the transactions contemplated hereby, do not and will not:
(a) result in a violation or breach of any provision of the certificate of
incorporation or by-laws of either Seller, Parent or the Company; (b) result in
a violation or breach of any provision of any Law or Governmental Order
applicable to either Seller, Parent or the Company; or (c) except as set forth
in Section 3.05 of the Seller Disclosure Schedules, require the consent, notice
or other action by any Person under, conflict with, result in a violation or
breach of, constitute a default under or result in the acceleration of any
Material Contract, except in the cases of clauses (b) and (c), where the
violation, breach, conflict, default, acceleration or failure to give notice
would not have a Material Adverse Effect. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Seller, Parent or the Company in
connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, except as set forth in
Section 3.05 of the Seller Disclosure Schedules and except for such consents,
approvals, Permits, Governmental Orders, declarations, filings or notices which,
in the aggregate, would not have a Material Adverse Effect.

 

15

--------------------------------------------------------------------------------


 

Section 3.06                            Financial Statements. Copies of the
Company’s unaudited financial statements consisting of the balance sheet of the
Company as at December 31st in each of the years 2013, 2014 and 2015 and the
related statements of income and retained earnings, stockholders’ equity and
cash flow for the years then ended (the “Year-End Financial Statements”), and
unaudited financial statements consisting of the balance sheet of the Company as
at June 30, 2016 and the related statements of income and retained earnings,
stockholders’ equity and cash flow for the six (6) month period then ended (the
“Interim Financial Statements” and together with the Year-End Financial
Statements, the “Financial Statements”) have been delivered or made available to
Buyer in the Data Room. The Financial Statements have been prepared in
accordance with GAAP applied on a consistent basis throughout the period
involved and fairly present in all material respects the financial condition of
the Company as of the respective dates they were prepared and the results of the
operations of the Company for the periods indicated, in each case, except (a) as
may be disclosed therein, and (b) with respect to the Interim Financial
Statements, (i) for normal year-end adjustments, and (ii) for the omission of
notes and schedules required by GAAP. The balance sheet of the Company as of
December 31, 2015 is referred to herein as the “Balance Sheet” and the date
thereof as the “Balance Sheet Date” and the balance sheet of the Company as of
June 30, 2016 is referred to herein as the “Interim Balance Sheet” and the date
thereof as the “Interim Balance Sheet Date”.

 

Section 3.07                            Undisclosed Liabilities. The Company has
no liabilities, obligations or commitments of a type required to be reflected on
a balance sheet prepared in accordance with GAAP, except (a) those which are
adequately reflected or reserved against in the Balance Sheet as of the Balance
Sheet Date or the Interim Balance Sheet as of the Interim Balance Sheet Date,
(b) those which have been incurred in the ordinary course of business since the
Interim Balance Sheet Date, (c) those incurred in connection with the
transactions contemplated by this Agreement, (d) those that will be discharged
in connection with the Closing, if any, and (e) those that individually or in
the aggregate would not have a Material Adverse Effect.

 

Section 3.08                            Absence of Certain Changes, Events and
Conditions. Except as expressly contemplated by the Agreement or as set forth on
Section 3.08 of the Seller Disclosure Schedules, from the Balance Sheet Date
until the date of this Agreement, the Company has operated in the ordinary
course of business in all material respects and there has not been, with respect
to the Company, any:

 

(a)                                 event, occurrence or development that has
had a Material Adverse Effect;

 

(b)                                 amendment of the charter, by-laws or other
Organizational Documents of the Company;

 

(c)                                  split, combination or reclassification of
any shares of its capital stock;

 

(d)                                 issuance, sale or other disposition of any
of its capital stock, or grant of any options, warrants or other rights to
purchase or obtain (including upon conversion, exchange or exercise) any of its
capital stock;

 

16

--------------------------------------------------------------------------------


 

(e)                                  declaration or payment of any dividends or
distributions on or in respect of any of its capital stock or redemption,
purchase or acquisition of its capital stock;

 

(f)                                   material change in any method of
accounting or accounting practice of the Company, except as required by GAAP or
applicable Law or as disclosed in the notes to the Financial Statements;

 

(g)                                  incurrence, assumption or guarantee of any
indebtedness for borrowed money in an aggregate amount exceeding $100,000,
except unsecured current obligations and liabilities incurred in the ordinary
course of business;

 

(h)                                 sale or other disposition of any of the
assets shown or reflected on the Balance Sheet, except in the ordinary course of
business and except for any assets having an aggregate value of less than
$100,000;

 

(i)                                     increase in the compensation of its
Employees, other than as provided for in any written agreements executed prior
to the Balance Sheet Date in the ordinary course of business;

 

(j)                                    adoption, amendment or modification of
any Benefit Plan;

 

(k)                                 acquisition by merger or consolidation with,
or by purchase of a substantial portion of the assets or stock of, or by any
other manner, any business or any Person or any division thereof;

 

(l)                                     adoption of any plan of merger,
consolidation, reorganization, liquidation or dissolution or filing of a
petition in bankruptcy under any provisions of federal or state bankruptcy Law
or consent to the filing of any bankruptcy petition against it under any similar
Law; or

 

(m)                             any agreement to do any of the foregoing, or any
action or omission that would result in any of the foregoing.

 

Section 3.09                            Material Contracts.

 

(a)                                 Section 3.09(a) of the Seller Disclosure
Schedules lists each of the following currently effective contracts and other
agreements of the Company (collectively, the “Material Contracts”):

 

(i)                                     each agreement of the Company involving
aggregate consideration in excess of $100,000 or requiring performance by any
party more than one (1) year from the date hereof, which, in each case, cannot
be cancelled by the Company without penalty or without more than ninety (90)
days’ notice;

 

(ii)                                  all agreements with any (A) customer of
the Company as of August 31, 2016 or (B) supplier of the Company for
consideration in excess of $50,000 in any single year;

 

(iii)                               all agreements related to any Real Property
owned or leased by the Company;

 

(iv)                              all agreements that relate to the sale of any
of the Company’s assets, other than in the ordinary course of business, for
consideration in excess of $100,000;

 

17

--------------------------------------------------------------------------------


 

(v)                                 all agreements that relate to the
acquisition of any business, a material amount of stock or assets of any other
Person or any real property (whether by merger, sale of stock, sale of assets or
otherwise), in each case involving amounts in excess of $500,000;

 

(vi)                              except for agreements relating to trade
receivables, all agreements relating to indebtedness (including guarantees) of
the Company, in each case having an outstanding principal amount in excess of
$100,000;

 

(vii)                           all agreements between or among the Company on
the one hand and Seller or any Affiliate of Seller (other than the Company) on
the other hand;

 

(viii)                        all agreements between the Company and any
employee or contractor of the Company; and

 

(ix)                              all collective bargaining agreements or
agreements with any labor organization, union or association to which the
Company is a party.

 

(b)                                 Except as set forth on Section 3.09(b) of
the Seller Disclosure Schedules, the Company and, to the Company’s knowledge,
any other party to such Material Contract, is not in breach of, or default
under, any Material Contract, except for such breaches or defaults that would
not have a Material Adverse Effect.

 

Section 3.10                            Title to Assets; Real Property.

 

(a)                                 The Company has good and valid (and, in the
case of owned Real Property, good and marketable fee simple) title to, or a
valid leasehold interest in, all Real Property and tangible personal property
and other assets reflected in the Year-End Financial Statements or acquired
after the Balance Sheet Date, other than properties and assets sold or otherwise
disposed of in the ordinary course of business since the Balance Sheet Date. All
such properties and assets (including leasehold interests) are free and clear of
Encumbrances except for the following (collectively referred to as “Permitted
Encumbrances”):

 

(i)                                     those items set forth in
Section 3.10(a) of the Seller Disclosure Schedules;

 

(ii)                                  liens for Taxes not yet due and payable or
being contested in good faith by appropriate procedures;

 

(iii)                               mechanics, carriers’, workmen’s, repairmen’s
or other like liens arising or incurred in the ordinary course of business;

 

(iv)                              easements, rights of way, zoning ordinances
and other similar encumbrances affecting Real Property;

 

(v)                                 all matters of record;

 

(vi)                              other than with respect to owned Real
Property, liens arising under original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business; or

 

(vii)                           other imperfections of title or Encumbrances, if
any, that have not had, and would not have, a Material Adverse Effect.

 

18

--------------------------------------------------------------------------------

 


 

(b)                                 Section 3.10(b) of the Seller Disclosure
Schedules lists the street address of each parcel of owned Real Property. The
Company does not have any leased Real Property.

 

Section 3.11                            Intellectual Property.

 

(a)                                 “Intellectual Property” means any and all of
the following in any jurisdiction throughout the world: (i) trademarks and
service marks, including all applications and registrations and the goodwill
connected with the use of and symbolized by the foregoing; (ii) copyrights,
including all applications and registrations related to the foregoing;
(iii) trade secrets and confidential know-how; (iv) patents and patent
applications; (v) internet domain name registrations; and (vi) other
intellectual property and related proprietary rights, interests and protections.

 

(b)                                 Section 3.11(b) of the Seller Disclosure
Schedules lists all active patents, pending patent applications, live trademark
registrations and pending applications for registration, copyright registrations
and pending applications for registration and internet domain name registrations
owned by the Company. Except as would not have a Material Adverse Effect, to
Seller’s Knowledge, the Company owns or has the right to use, transfer and
assign all Intellectual Property necessary to conduct the business as currently
conducted by the Company (the “Company Intellectual Property”) and there are no
royalties, fees or payments required for Company’s practice or use of the
Company Intellectual Property.

 

(c)                                  Except as would not have a Material Adverse
Effect, to Seller’s Knowledge: (i) the Company’s conduct of its business as
currently conducted, does not infringe, misappropriate or otherwise violate the
Intellectual Property of any Person, and no Person has made any claim, assertion
or threat to the Company regarding infringement of such Person’s Intellectual
Property by the Company; (ii) no Person is infringing, misappropriating or
otherwise violating any Intellectual Property owned by the Company; (iii) no
Person has been granted by the Company any interest, license or right to use in
any manner in any jurisdiction the Intellectual Property owned by the Company;
(iv) the Intellectual Property owned by the Company is free from any liens,
encumbrances, outstanding injunctions, judgments, orders, decrees, rulings and
security interests; (v) the Company has obtained the assignment of, and all
interests and rights in and to the Intellectual Property owned by the Company,
including from Employees, and possesses all necessary rights and privileges to
cause the Intellectual Property owned by the Company to be filed in, registered
by, or issued by, an intellectual property office of any jurisdiction; and
(vi) the Company has put into place protections from public disclosure of the
Intellectual Property owned by the Company that constitutes Confidential
Information, including with Company’s Employees. This
Section 3.11(c) constitutes the sole representation and warranty of Seller under
this Agreement with respect to any actual or alleged infringement,
misappropriation or other violation by Seller and the Company of the
Intellectual Property of any other Person.

 

Section 3.12                            Insurance. Section 3.12 of the Seller
Disclosure Schedules sets forth a list, as of the date hereof, of all insurance
policies maintained by the Company or with respect to which the Company is a
named insured or otherwise the beneficiary of coverage (collectively,

 

19

--------------------------------------------------------------------------------


 

the “Insurance Policies”). Such Insurance Policies are in full force and effect
on the date of this Agreement and all premiums due on such Insurance Policies
have been paid.

 

Section 3.13                            Legal Proceedings; Governmental Orders.

 

(a)                                 Except as set forth in Section 3.13(a) of
the Seller Disclosure Schedules, there are no actions, suits, claims,
investigations, unfair labor practices charges, charges of discrimination or any
similar charge or complaint, or other legal or administrative proceedings
pending or, to Seller’s Knowledge, threatened against or by the Company
affecting the Company’s business or operations, or any of its properties or
assets (or by or against Seller, Parent or any Affiliate thereof and relating to
the Company), which if determined adversely to the Company (or to Seller, Parent
or any Affiliate thereof) would result in a Material Adverse Effect.

 

(b)                                 Except as set forth in Section 3.13(b) of
the Seller Disclosure Schedules, there are no currently effective outstanding
Governmental Orders and no unsatisfied judgments, penalties or awards against or
affecting the Company or any of its properties or assets.

 

(c)                                  There are currently no known pending or
threatened claims between the Company and Seller or any of Seller’s Affiliates
that have not been previously communicated in writing to Buyer which will be
released by the release contemplated in Section 2.03(a)(iii). Notwithstanding
anything contained herein or in any release to be delivered pursuant to
Section 2.03(a)(iii) or Section 2.03(b)(iii), the releases to be delivered
hereunder shall not release any Person from any claims, whether known or
unknown, that have arisen or that may arise under (i) the Gunite Supply
Agreement, including the Mutual Confidentiality and Non-Disclosure Agreement
executed in connection therewith; (ii) any predecessor agreement thereto by and
between the Company and Gunite; or (iii) any purchase order executed in
connection with any of the foregoing or otherwise in the ordinary course of
business between the Company and Gunite.

 

Section 3.14                            Compliance With Laws; Permits.

 

(a)                                 The Company is in compliance with all Laws
applicable to it or its business, properties or assets, except where the failure
to be in compliance would not have a Material Adverse Effect.

 

(b)                                 All Permits required for the Company to
conduct its business have been obtained by it and are valid and in full force
and effect, except where the failure to obtain such Permits would not have a
Material Adverse Effect.

 

(c)                                  None of the representations and warranties
contained in this Section 3.14 shall be deemed to relate to environmental
matters (which are governed exclusively by Section 3.15), employee benefits
matters (which are governed exclusively by Section 3.16), employment matters
(which are governed exclusively by Section 3.17) or tax matters (which are
governed exclusively by Section 3.18).

 

20

--------------------------------------------------------------------------------


 

Section 3.15                            Environmental Matters.

 

(a)                                 Except as set forth in Section 3.15(a) of
the Seller Disclosure Schedules, to Seller’s Knowledge, as of the Closing Date,
the Company is in compliance with applicable Environmental Law and has not, and
Seller has not, received from any Person any (i) Environmental Notice or
Environmental Claim, or (ii) written request for information pursuant to
Environmental Law, which, in each case, either remains pending or unresolved, or
is the source of ongoing obligations or requirements.

 

(b)                                 The Company has obtained and is in
compliance with, and is able to transfer to Buyer if allowed by Environmental
Law, each Environmental Permit (each of which is disclosed in Section 3.15(b) of
the Seller Disclosure Schedules) necessary for the operation or use of the
Company Business.

 

(c)                                  No Real Property is listed on, or has been
proposed for listing on, the National Priorities List under CERCLA, or any
similar state list.

 

(d)                                 Except as set forth in Section 3.15(d) of
the Seller Disclosure Schedules or in compliance with Environmental Law, to
Seller’s Knowledge, there has been no Release of Hazardous Materials in
violation of Environmental Law on the Real Property.

 

(e)                                  Except in compliance with Environmental
Law, to Seller’s Knowledge, Seller has not, nor has it permitted any third party
to, use, generate, manufacture, produce, store, or Release any Hazardous
Materials on, under or about the Real Property, or to transfer any Hazardous
Materials to or from the Real Property.

 

(f)                                   Seller has previously made available to
Buyer in the Data Room or otherwise all environmental reports, studies, audits,
records, sampling data, site assessments and other similar documents with
respect to the Real Property, since January 31, 2005.

 

(g)                                  The representations and warranties set
forth in this Section 3.15 are Seller’s sole and exclusive representations and
warranties regarding environmental matters.

 

Section 3.16                            Employee Benefit Matters.

 

(a)                                 Section 3.16(a) of the Seller Disclosure
Schedules contains a list of each material benefit, retirement, employment,
consulting, compensation, incentive, bonus, stock option, restricted stock,
stock appreciation right, phantom equity, change in control, severance,
vacation, paid time off, welfare and fringe-benefit agreement, plan, policy and
program, whether or not reduced to writing, in effect and covering one or more
Employees, former employees of the Company, current or former directors of the
Company or the beneficiaries or dependents of any such Persons, and is
maintained, sponsored, contributed to, or required to be contributed to by the
Company, or under which the Company has any material liability for premiums or
benefits (as listed on Section 3.16(a) of the Seller Disclosure Schedules, each,
a “Benefit Plan”). Section 3.16(a) of the Seller Disclosure Schedules further
indicates whether each such Benefit Plan is sponsored by Parent or the Company
and whether each such Benefit Plan provides benefits to Employees whose terms
and conditions of employment are governed by the Brillion Collective Bargaining
Agreements, Employees whose terms and conditions of employment are not governed
by the Brillion Collective, or both groups of Employees.

 

21

--------------------------------------------------------------------------------


 

(b)                                 As to each Benefit Plan applicable to the
Company, the Company has made available true, correct and complete copies of the
document and all related materials, including but not limited to, trust
agreements, insurance contracts, policies and related insurer documents,
determination and/or opinion letters from the Internal Revenue Service (and, if
a request is pending, a copy of such request) summary plan descriptions, the
last three years’ Forms 5500, written summaries of any non-written Benefit
Plans, and, to the extent applicable, the most recent financial statements for
each Benefit Plan.

 

(c)                                  Except as set forth in Section 3.16(c) of
the Seller Disclosure Schedules, or as would not have a Material Adverse Effect,
to Seller’s Knowledge, each Benefit Plan and related trust complies with all
applicable Laws (including ERISA and the Code). Each Benefit Plan that is
intended to be qualified under Section 401(a) of the Code (a “Qualified Benefit
Plan”) has received a favorable determination letter from the Internal Revenue
Service, or with respect to a prototype plan, can rely on an opinion letter from
the Internal Revenue Service to the prototype plan sponsor, to the effect that
such Qualified Benefit Plan is so qualified and that the plan and the trust
related thereto are exempt from federal income Taxes under Sections 401(a) and
501(a), respectively, of the Code, and, to Seller’s Knowledge, nothing has
occurred that could reasonably be expected to cause the revocation of such
determination letter from the Internal Revenue Service or the unavailability of
reliance on such opinion letter from the Internal Revenue Service. Except as set
forth in Section 3.16(c) of the Seller Disclosure Schedules, or as would not
have a Material Adverse Effect, all benefits, contributions and premiums
required by and due under the terms of each Benefit Plan or applicable Law have
been timely paid in accordance with the terms of such Benefit Plan, the terms of
all applicable Laws and GAAP.

 

(d)                                 No Benefit Plan: (i) is subject to the
minimum funding standards of Section 302 of ERISA or Section 412 of the Code; or
(ii) is a “multiemployer plan” (as defined in Section 3(37) of ERISA).

 

(e)                                  Except as set forth in Section 3.16(e) of
the Seller Disclosure Schedules, neither the Company nor any ERISA Affiliate has
ever contributed or had an obligation to contribute to any plan subject to Title
IV of ERISA or any multiemployer plan within the preceding six (6) years, nor
does the Company have any liability, contingent or otherwise, with respect to a
plan subject to Title IV of ERISA or a multiemployer plan.

 

(f)                                   Except as set forth in Section 3.16(f) of
the Seller Disclosure Schedules and other than as required under Section 4980B
of the Code or other applicable Law, no Benefit Plan provides benefits or
coverage in the nature of health, life or disability insurance following
retirement or other termination of employment (other than death benefits when
termination occurs upon death).

 

(g)                                  Except as set forth in Section 3.16(g) of
the Seller Disclosure Schedules, or as would not have a Material Adverse Effect:
(i) there is no pending or, to Seller’s Knowledge, threatened action relating to
a Benefit Plan; and (ii) no Benefit Plan has within the three (3) years prior to
the date hereof been the subject of an examination or audit by a Governmental
Authority.

 

22

--------------------------------------------------------------------------------


 

(h)                                 Except as set forth in Section 3.16(h) of
the Seller Disclosure Schedules, or as would not have a Material Adverse Effect,
no Benefit Plan exists that could: (i) result in the payment to any Employee,
director or consultant of any money or other property; or (ii) accelerate the
vesting of or provide any additional rights or benefits (including funding of
compensation or benefits through a trust or otherwise) to any Employee, director
or consultant, except as a result of any partial plan termination resulting from
this Agreement. Neither the execution of this Agreement nor the consummation of
the transactions contemplated hereby will result in “excess parachute payments”
within the meaning of Section 280G(b) of the Code.

 

(i)                                     The representations and warranties set
forth in this Section 3.16 are Seller’s sole and exclusive representations and
warranties regarding employee benefit matters.

 

Section 3.17                            Employment Matters.

 

(a)                                 Except as set forth in Section 3.17(a) of
the Seller Disclosure Schedules, the Company is not a party to, or bound by, any
collective bargaining or other agreement with a labor organization representing
any of its Employees. Except as set forth in Section 3.17(a) of the Seller
Disclosure Schedules, since January 1, 2013, there has not been, nor, to
Seller’s Knowledge, has there been any threat of, any strike, slowdown, work
stoppage, lockout, concerted refusal to work overtime or other similar labor
activity or dispute affecting the Company.

 

(b)                                 The Company is in compliance with all
applicable Laws pertaining to employment and employment practices to the extent
they relate to employees of the Company, except to the extent non-compliance
would not result in a Material Adverse Effect. Except as set forth in
Section 3.17(b) of the Seller Disclosure Schedules, or as would not have a
Material Adverse Effect, there are no actions, suits, claims, investigations,
grievances under any applicable collective bargaining agreement, unfair labor
practice charge, charges of discrimination or other legal or administrative
proceedings against the Company pending, or to Seller’s Knowledge, threatened to
be brought or filed, by or with any Governmental Authority or arbitrator in
connection with the employment of any current or former employee of the Company,
including any claim relating to unfair labor practices, employment
discrimination, harassment, retaliation, equal pay or any other employment
related matter arising under applicable Laws.

 

(c)                                  The representations and warranties set
forth in this Section 3.17 are Seller’s sole and exclusive representations and
warranties regarding employment matters.

 

Section 3.18                            Taxes.

 

(a)                                 Except as set forth in Section 3.18 of the
Seller Disclosure Schedules:

 

(i)                                     The Company has timely filed, or will
timely file (taking into account any valid extensions) with the appropriate
Governmental Authority, all Tax Returns required to be filed by the Company on
or before the Closing Date. All such Tax Returns are, or will be, true, complete
and correct in all material respects. The Company is not currently the
beneficiary of

 

23

--------------------------------------------------------------------------------


 

any extension of time within which to file any material Tax Return other than
extensions of time to file Tax Returns obtained in the ordinary course of
business. All material Taxes due and owing by the Company (whether or not show
on any Tax Return) have been, or will be, timely paid or accrued. Each Seller
Group has timely filed, or will timely file (taking into account extensions of
time in which to file), with the appropriate Governmental Authority all income
Tax Returns that it is required to file on or before the Closing Date for each
taxable period when the Company was a member of the Seller Group. All such Tax
Returns are, or will be, true, complete and correct in all material respects.
All income Taxes due and owing by any member of the Seller Group (whether or not
shown on any Tax Return) have been, or will be, timely paid for any taxable
period when the Company was a member of the Seller Group.

 

(ii)                                  The amount of the Company’s Liability for
unpaid Taxes for all periods ending on or before December 31, 2015 does not, in
the aggregate, exceed the amount of accruals for Taxes (excluding reserves for
deferred Taxes) reflected on the Financial Statements. The amount of the
Company’s Liability for unpaid Taxes for all periods following the end of the
most recent period covered by the Financial Statements shall not, in the
aggregate, exceed the amount of accruals for Taxes (excluding reserves for
deferred Taxes) as adjusted for the passage of time in accordance with the past
custom and practice of the Company (and which accruals shall not exceed
comparable amounts incurred in similar periods in prior years).

 

(iii)                               There are no Liens for Taxes upon the assets
of the Company (except where such Lien arises as a matter of law prior to the
due date for paying the related Taxes).

 

(iv)                              No extensions, agreements, waivers or other
arrangements extending the statutes of limitations have been given or requested
with respect to the assessment or collection of any Taxes of the Company.

 

(v)                                 There are no ongoing, pending or threatened
audits, examinations, actions, suits, claims, investigations or other legal
proceedings by any taxing authority against the Company.

 

(vi)                              The Company is not and has not ever been a
party to or bound by any Tax indemnity agreement, Tax sharing agreement, Tax
allocation agreement or other similar agreement.

 

(vii)                           The Company has complied in all material
respects with all applicable Laws relating to the payment and withholding of
Taxes and has properly and timely withheld all Taxes required to be withheld by
the Company in connection with amounts paid or owing to any employee, former
employee, independent contractor, creditor, shareholder, Affiliate, customer,
supplier or other Person. The Company has properly and timely paid all such
withheld Taxes to the appropriate Governmental Authority or has properly set
aside such withheld amounts in accounts for such purpose.

 

(viii)                        Seller has delivered to Buyer or made available to
Buyer in Seller’s electronic data room copies of (i) the portion of Seller’s
federal Tax Returns relating to the Company for taxable periods ending on or
after December 31, 2012, (ii) any state, local or foreign Tax Returns of the
Company ending on or after December 31, 2012 and (iii) any audit

 

24

--------------------------------------------------------------------------------


 

report or statement of deficiencies assessed against, agreed to by, or with
respect to the Company for all Tax periods ending on or after December 31, 2012.

 

(ix)                              Neither the execution of this Agreement nor
any of the transactions contemplated by this Agreement will result in “excess
parachute payments” within the meaning of Section 280G(b) of the Code.

 

(b)                                 Except for certain representations related
to Taxes in Section 3.16, the representations and warranties set forth in this
Section 3.18 are Seller’s sole and exclusive representations and warranties
regarding Tax matters.

 

Section 3.19                            Customers and Suppliers. Section 3.19 of
the Seller Disclosure Schedules sets forth a list of the Company’s 10 largest
customers and 10 largest suppliers by annual sales/purchases for the Company’s
2015 fiscal year. Seller is not aware of any customer or supplier of the Company
that intends to terminate its relationship with the Company and/or transition a
significant portion of its business away from the Company. Except as set forth
in Section 3.19 of the Seller Disclosure Schedules, to Seller’s Knowledge, there
is no default (by either party) under any agreement between the Company on the
one hand and a customer or supplier on the other.

 

Section 3.20                            Brokers. Except for BMO Capital Markets
Corp., who will be paid by Seller, no broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of Seller.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller that the statements contained in this
Article IV are true and correct as of the date hereof.

 

Section 4.01                            Organization and Authority of Buyer.
Buyer is a limited liability company duly organized, validly existing and in
good standing under the Laws of the state of Delaware. Buyer has all necessary
company power and authority to enter into this Agreement, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery by Buyer of this Agreement, the performance by Buyer
of its obligations hereunder and the consummation by Buyer of the transactions
contemplated hereby have been duly authorized by all requisite company action on
the part of Buyer. This Agreement has been duly executed and delivered by Buyer,
and (assuming due authorization, execution and delivery by Seller and Parent)
this Agreement constitutes a legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

25

--------------------------------------------------------------------------------


 

Section 4.02                            No Conflicts; Consents. The execution,
delivery and performance by Buyer of this Agreement, and the consummation of the
transactions contemplated hereby, do not and will not: (a) result in a violation
or breach of any provision of the Organizational Documents of Buyer; (b) result
in a violation or breach of any provision of any Law or Governmental Order
applicable to Buyer related to this transaction; or (c) require the consent,
notice or other action by any Person under, conflict with, result in a violation
or breach of, constitute a default under or result in the acceleration of any
agreement to which Buyer is a party, except in the cases of clauses (b) and (c),
where the violation, breach, conflict, default, acceleration or failure to give
notice would not have a material adverse effect on Buyer’s ability to consummate
the transactions contemplated hereby. No consent, approval, Permit, Governmental
Order, declaration or filing with, or notice to, any Governmental Authority is
required by or with respect to Buyer in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, except for such consents, approvals, Permits, Governmental Orders,
declarations, filings or notices which would not have a material adverse effect
on Buyer’s ability to consummate the transactions contemplated hereby.

 

Section 4.03                            Investment Purpose. Buyer is acquiring
the Shares solely for its own account for investment purposes and not with a
view to, or for offer or sale in connection with, any distribution thereof.
Buyer acknowledges that the Shares are not registered under the Securities Act
of 1933, as amended, or any state securities laws, and that the Shares may not
be transferred or sold except pursuant to the registration provisions of the
Securities Act of 1933, as amended or pursuant to an applicable exemption
therefrom and subject to state securities laws and regulations, as applicable.
Buyer is able to bear the economic risk of holding the Shares for an indefinite
period (including total loss of its investment), and has sufficient knowledge
and experience in financial and business matters so as to be capable of
evaluating the merits and risk of its investment.

 

Section 4.04                            Brokers. No broker, finder or investment
banker is entitled to any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Buyer.

 

Section 4.05                            Sufficiency of Funds. Buyer has
sufficient cash on hand or other sources of immediately available funds to
enable it to make payment of the Purchase Price and consummate the transactions
contemplated by this Agreement.

 

Section 4.06                            Legal Proceedings. There are no actions,
suits, claims, investigations or other legal proceedings pending or, to Buyer’s
knowledge, threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement.

 

Section 4.07                            Limitation on Seller Representations and
Warranties; Independent Investigation. BUYER HEREBY ACKNOWLEDGES THAT THE
REPRESENTATIONS AND WARRANTIES OF SELLER IN THIS AGREEMENT CONSTITUTE THE SOLE
AND

 

26

--------------------------------------------------------------------------------


 

EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF SELLER TO BUYER IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREBY, AND BUYER UNDERSTANDS, ACKNOWLEDGES AND
AGREES THAT, ALL OTHER REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE
EXPRESS OR IMPLIED (INCLUDING ANY RELATING TO THE FUTURE OR HISTORICAL FINANCIAL
CONDITION, RESULTS OF OPERATIONS, ASSETS OR LIABILITIES OF THE COMPANY OR THE
BUSINESS, OR ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE) ARE SPECIFICALLY DISCLAIMED BY SELLER AND THE COMPANY.
Subject to Seller timely and fully providing Buyer access to all information
Buyer requests to conduct its own independent investigation, as detailed by
Buyer to Seller, Buyer has conducted its own independent investigation, review
and analysis of the business, results of operations, prospects, condition
(financial or otherwise) or assets of the Company, and acknowledges that it has
been provided adequate access to the personnel, properties, assets, premises,
books and records, and other documents and data of Seller and the Company for
such purpose. Buyer acknowledges and agrees that in making its decision to enter
into this Agreement and to consummate the transactions contemplated hereby,
Buyer has relied solely upon its own investigation and the express
representations and warranties of Seller set forth in this Agreement (including
the related portions of the Seller Disclosure Schedules).

 

ARTICLE V
COVENANTS

 

Section 5.01                            Employees; Benefit Plans.

 

(a)                                 Except for those employees of the Company
set forth in Section 5.01(a) of the Seller Disclosure Schedules, Buyer agrees
that following the Closing each Employee shall continue his or her employment
with the Company on substantially the same employment terms that existed prior
to the Closing Date (the “Continuing Employees”). In this regard:

 

(i)                                     each Continuing Employee whose terms and
conditions of employment are governed by the Brillion Collective Bargaining
Agreements (the “Continuing Bargained Employees”) shall continue to be governed
by the Brillion Collective Bargaining Agreements and Buyer agrees that following
the Closing it shall cause the Company to: (A) honor and continue to be bound by
and continue to perform under and in accordance with the Brillion Collective
Bargaining Agreements; and (B) provide employee benefits to the Continuing
Bargained Employees that are as described in, or required by the Brillion
Collective Bargaining Agreements, by causing the Company to retain the Benefit
Plans listed on Section 5.01(a)(i) of the Seller Disclosure Schedules and all
associated liabilities. In addition, with respect to any Benefit Plans covering
the Continuing Bargained Employees that are sponsored by Parent, Buyer
acknowledges that, effective as of the Closing Date, the Continuing Bargained
Employees will cease to participate in and accrue benefits under any such
Benefit Plans and that Buyer shall cause the Company to provide employee
benefits that are as described in, or required by, the Brillion Collective
Bargaining Agreements.

 

27

--------------------------------------------------------------------------------


 

(ii)                                  with respect to each Continuing Employee
whose terms and conditions of employment are not governed by the Brillion
Collective Bargaining Agreements (the “Non-Bargained Continuing Employees”),
Buyer shall cause the Company to retain the Benefit Plans listed in
Section 5.01(a)(ii) of the Seller Disclosure Schedules, and all associated
liabilities. In addition, with respect to any Benefit Plans covering
Non-Bargained Continuing Employees that are sponsored by Parent, Buyer
acknowledges that:  (A) effective as of the Closing Date, except as provided in
Section 5.01(c), the Non-Bargained Continuing Employees will cease to
participate in and accrue any benefits under any such Benefit Plans; and
(B) Buyer shall cause the Company to provide employee benefits to the
Non-Bargained Continuing Employees that are no less favorable in the aggregate
than those provided by Buyer to its most similarly situated employees.

 

(iii)                               Buyer agrees that, from and after the
Closing Date, Buyer shall cause the Company to grant all of the Continuing
Employees with credit for any service with the Company and/or its ERISA
Affiliates earned prior to the Closing Date (A) for eligibility and vesting
purposes and (B) for purposes of vacation accrual and severance benefit
determinations under any benefit or compensation plan, program, agreement or
arrangement that may be established or maintained by Buyer or the Company or any
of its subsidiaries, if any, on or after the Closing Date (the “New Plans”). In
addition, Buyer hereby agrees that Buyer shall take, and shall cause the Company
to take, commercially reasonable steps to (1) cause to be waived all
actively-at-work requirements and similar limitations, eligibility waiting
periods and evidence of insurability requirements under any New Plans to the
extent waived or satisfied by an employee under any Benefit Plan as of the
Closing Date and (2) cause any covered expenses incurred on or before the
Closing Date during 2016 by any employee (or covered dependent thereof) of the
Company to be taken into account for purposes of satisfying applicable
deductible, coinsurance and maximum out-of-pocket provisions after the Closing
Date under any applicable New Plan with respect to the 2016 calendar year.
Nothing contained herein, express or implied, is intended to confer upon any
employee of the Company any right to continued employment for any period or
constitute an amendment to, or any other modification of, any New Plan or
Benefit Plan.

 

(b)                                 Parent shall make available group health
plan continuation or conversion coverage required under Section 4980B of the
Code, Part 7 of Title 1 of ERISA, or applicable state or local laws with respect
to each “M&A qualified beneficiary” within the meaning of Treasury Regulations
Section 54.4908B-9, Q&A-4(a) who participated in a Parent sponsored group health
plan, due to a qualifying event occurring before the Closing Date. Buyer agrees
that the Company shall be responsible for any group health plan continuation or
conversion coverage required under Section 4980B of the Code, Part 7 of Title 1
of ERISA, or applicable state or local laws with respect to each “M&A qualified
beneficiary” within the meaning of Treasury Regulation Section 54.4908B-9,
Q&A-4(a) who participated in a Company sponsored group health plan, due to a
qualifying event occurring at any time before or after the Closing
Date. Pursuant to Treasury Regulation Section 54.4980B-9, Q&A-5, the sale of the
Company is not a qualifying event with respect to the employees who continue to
be employed by the Company after the Closing Date, or their dependents.

 

28

--------------------------------------------------------------------------------


 

(c)                                  For a period of time commencing on the
Closing Date and ending on the earlier of (i) December 31, 2016, (ii) a date
selected by Buyer with thirty (30) days’ advance notice to Parent, or such other
date mutually agreed upon by Buyer and Parent, or (iii) the date Parent
terminates Transition Plan Coverage for failure of Buyer to timely pay
Transition Coverage Costs under this Section 5.01(c) or Parent Benefit Plan
Costs under Section 5.01(e) (the “Transition Period”), Parent shall take
commercially reasonable efforts to allow Affected Employees and Dependents to
continue to participate in the following of Parent’s Benefit Plans: (1) Health
Savings Account; (2) Accuride Corporation Master Section 125 Plan for Salaried
and Non-Union Hourly Employees; (3) Accuride Corporation Master Short-Term
Disability Plan; (4) Accuride Corporation Master Welfare Benefit Plan;
(5) Accuride Corporation Master Health Benefit Plan; and (6) Accuride
Corporation Educational Assistance Plan (collectively, the “Transition Plans”).
For purposes of this Section 5.01(c), “Affected Employees and Dependents” means:
(A) Continuing Employees and their eligible dependents who were participating in
the Transition Plans on the Closing Date; and (B) Continuing Employees hired
before the Closing Date who would first be eligible to participate in the
Transition Plans after the Closing Date and their eligible dependents. The
coverage for the Affected Employees and Dependents described in clause (B) of
the foregoing sentence will commence in accordance with the normally applicable
provisions of the Transition Plans. Nothing in this Section 5.01(c) shall be
construed as allowing employees hired by the Company after the Closing Date to
participate in the Transition Plans. The coverage provided to the Affected
Employees and Dependents during the Transition Period shall be referred to as
“Transition Coverage”. If, during the Transition Period, an Affected Employee or
Dependent experiences a qualifying event that would entitle him or her to elect
COBRA continuation coverage under a Transition Plan, Parent shall cause the
Transition Plan to offer COBRA continuation coverage to such individual(s).
Buyer agrees that the Company shall be responsible for paying all costs,
whatsoever (which for the self-funded Transition Plans shall include, but not be
limited to, aggregate claims under the Transition Plans for the Affected
Employees and Dependents (including those on COBRA continuation coverage), and
related stop-loss insurance premiums), insurance premiums, and administrative
fees attributable to the Transition Coverage through, and including, any claims
run-out periods associated with the Transition Coverage (collectively, the
“Transition Coverage Costs”). Buyer shall (or shall cause the Company to) pay
such Transition Coverage Costs within three (3) days of being billed by Parent
or a third party, such as an insurer or third party claims administrator. Some
billings may be as frequent as weekly. If the Company fails to timely pay
Transition Coverage Costs when billed by Parent or a third party, Parent may,
with seven (7) days’ advance notice to Buyer and the Company, terminate the
Transition Coverage provided for hereunder, although a third party, such as an
insurer, could terminate coverage sooner for the Company’s failure to pay;
provided, however, that the Company shall remain liable for all Transition
Coverage Costs. All coverage provided for under this Section 5.01(c), including
any COBRA continuation coverage, shall terminate at the end of the Transition
Period. At the end of the Transition Period, Buyer or the Company shall have
established a group health plan or plans under which the Affected Employees and
Dependents will be covered and under which Buyer and the Company shall assume
the responsibility to make any remaining COBRA continuation coverage available
to such individuals.

 

29

--------------------------------------------------------------------------------


 

(d)                                 This Section 5.01 shall be binding upon and
inure solely to the benefit of each of the Parties, and nothing in this
Section 5.01, express or implied, shall confer upon any other Person any rights
or remedies of any nature whatsoever under or by reason of this Section 5.01.
Nothing contained herein, express or implied, shall be construed to establish,
amend or modify any benefit plan, program, agreement or arrangement. The Parties
acknowledge and agree that the terms set forth in this Section 5.01 shall not
create any right in any Employee or any other Person to any continued employment
with the Company, Buyer or any of their respective Affiliates or compensation or
benefits of any nature or kind whatsoever. Nothing in this Agreement shall be
deemed to limit the right of the Buyer or the Company to change, modify, or
terminate any assumed Benefit Plan or New Plan in accordance with its terms.

 

(e)                                  Although coverage under certain of Parent’s
Benefit Plans may terminate as of the Closing Date, Buyer agrees that the
Company shall, with respect to all current or former Company employees and their
dependents, including COBRA qualified beneficiaries, be responsible for paying
all costs, whatsoever (which for Parent’s self-funded Benefit Plans shall
include, but not be limited to, aggregate claims and related stop-loss insurance
premiums), insurance premiums and administrative fees attributable to Parent’s
Benefit Plans through, and including, any claims run-out periods associated with
Parent’s Benefit Plans (collectively, the “Parent Benefit Plan Costs”). Buyer
shall (or shall cause the Company to) pay such Parent Benefit Plan Costs within
three (3) days of being billed by Parent or a third party, such as an insurer or
third party claims administrator; provided that Parent or such third party
provides reasonable supporting documentation to support that such invoiced
amounts are Parent Benefit Plan Costs. Some billings may be as frequent as
weekly. If the Company fails to timely pay Parent Benefit Plan Costs when billed
by Parent or a third party, Parent may, with seven (7) days’ advance notice to
Buyer and the Company, terminate the Transition Coverage provided for under
Section 5.01(c), although a third party, such as an insurer, could terminate
coverage sooner for Company’s failure to pay; provided, however, that Company
shall remain liable for all Parent Benefit Plan Costs.

 

Section 5.02                            Director and Officer Indemnification and
Insurance.

 

(a)                                 From and after the Closing Date, the Company
shall, and Buyer shall cause the Company to: (i) indemnify and hold harmless
each present or former officer, manager or director of the Company (each, a
“Covered Person”) from and against any Losses resulting from or arising in
connection with any threatened, pending or completed proceeding arising out of
or pertaining to any act, omission, event or circumstance occurring on or prior
to the Closing Date, whether asserted or commenced prior to, on or after the
Closing Date (each, a “D&O Claim”), to the fullest extent required or permitted
by the provisions as in effect on the date hereof (the “D&O Indemnification
Provisions”) of the Company’s Organizational Documents or pursuant to any
applicable Law with respect to the indemnification of Covered Persons;
(ii) advance expenses to any applicable Covered Persons in connection with any
D&O Claim involving such Covered Person to the fullest extent required or
permitted by the D&O Indemnification Provisions; and (iii) honor the D&O
Indemnification Provisions as contract rights in favor of the Covered Persons
with respect to any D&O Claim.

 

30

--------------------------------------------------------------------------------


 

(b)                                 All rights to exculpation and
indemnification now existing in favor of the Covered Persons as provided in the
Company’s Organizational Documents on the date hereof shall be maintained in
such documents and shall survive the Closing and shall continue in full force
and effect in accordance with their terms. Buyer shall not cause or permit the
Company to amend the Company’s Organizational Documents in any way that would
violate the foregoing provisions of this Section 5.02, except to the extent
required by applicable Law. If the Company is reorganized into any other form of
legal entity other than a Delaware corporation, Buyer shall ensure that the
Organizational Documents for such reorganized entity contain substantially
equivalent provisions for the continued exculpation and indemnification of the
Covered Persons as provided in the Company’s certificate of incorporation and
bylaws existing on the date hereof.

 

(c)                                  The obligations of Buyer and the Company
under this Section 5.02 shall not be terminated or modified in such a manner as
to adversely affect any director or officer to whom this Section 5.02 applies
without the consent of such affected director or officer (it being expressly
agreed that the directors and officers to whom this Section 5.02 applies shall
be third-party beneficiaries of this Section 5.02, each of whom may enforce the
provisions of this Section 5.02).

 

(d)                                 In the event Buyer, the Company or any of
their respective successors or assigns (i) consolidates with or merges into any
other Person and shall not be the continuing or surviving corporation or entity
in such consolidation or merger or (ii) transfers all of substantially all of
its properties and assets to any Person, then, and in either such case, proper
provision shall be made so that the successors and assigns of Buyer or the
Company, as the case may be, shall assume all of the obligations set forth in
this Section 5.02.

 

Section 5.03                            Confidentiality. Buyer acknowledges and
agrees that the Confidentiality Agreement remains in full force and effect and,
in addition, covenants and agrees to keep confidential, in accordance with the
provisions of the Confidentiality Agreement, information provided to Buyer
pursuant to this Agreement related solely to Seller, Parent or any Affiliate,
except to the extent such information also relates to the Company and its
business and/or operations.

 

Section 5.04                            Governmental Approvals and Other
Third-party Consents.

 

(a)                                 Each Party shall cooperate fully with the
other Party and its Affiliates in promptly seeking to obtain all consents,
authorizations, orders and approvals from all Governmental Authorities that were
not obtained prior to Closing and that may be or become necessary for a Party to
consummate the transactions contemplated by, or perform its obligations pursuant
to, this Agreement. The Parties shall not willfully take any action that will
have the effect of delaying, impairing or impeding the receipt of any required
consents, authorizations, orders and approvals.

 

(b)                                 Seller and Buyer, as applicable, shall use
commercially reasonable efforts to give all notices to, and obtain all consents
from, all third parties that are described in Section 3.05 and Section 4.02,
including any correspondingly numbered sections of the Seller Disclosure

 

31

--------------------------------------------------------------------------------


 

Schedules or Buyer Disclosure Schedules that were not obtained prior to Closing;
provided, however, that Seller shall not be obligated to pay any consideration
therefor to any third party from whom consent or approval is requested.

 

Section 5.05                            Books and Records.

 

(a)                                 In order to facilitate the resolution of any
claims made against or incurred by Seller prior to the Closing, or for any other
reasonable purpose, for a period of seven (7) years after the Closing, Buyer
shall:

 

(i)                                     retain the books and records (including
personnel files) of the Company relating to periods prior to the Closing; and

 

(ii)                                  upon reasonable notice, which notice
includes a commercially reasonable purpose for such access, afford the
Representatives of Seller reasonable access (including the right to make, at
Seller’s expense, photocopies), during normal business hours, to such books and
records.

 

(b)                                 In order to facilitate the resolution of any
claims made by or against or incurred by Buyer or the Company after the Closing,
or for any other reasonable purpose, for a period of seven (7) years following
the Closing, Seller shall:

 

(i)                                     retain the books and records (including
personnel files) of Seller which relate to the Company and its operations for
periods prior to the Closing; and

 

(ii)                                  upon reasonable notice, which notice
includes a commercially reasonable purpose for such access, afford the
Representatives of Buyer or the Company reasonable access (including the right
to make, at Buyer’s expense, photocopies), during normal business hours, to such
books and records.

 

(c)                                  No Party shall be obligated to provide any
other Party with access to any books or records (including personnel files)
pursuant to this Section 5.05 where such access would violate any Law.

 

Section 5.06                            Public Announcements. At or prior to the
Closing, the parties hereto shall mutually agree upon an acceptable form of a
press release that may be issued by any party hereto within one (1) Business Day
of the Closing. Unless otherwise permitted by the preceding sentence or required
by applicable Law or stock exchange requirements (based upon the reasonable
advice of counsel), no Party shall make any public announcements in respect of
this Agreement or the transactions contemplated hereby or otherwise communicate
with any news media without the prior written consent of the other Party (which
consent shall not be unreasonably withheld or delayed), and the Parties shall
cooperate as to the timing and contents of any such announcement.

 

Section 5.07                            Further Assurances. Following the
Closing, each of the Parties shall, and shall cause their respective Affiliates
to, execute and deliver such additional documents, instruments, conveyances and
assurances, and take such further actions as may be reasonably

 

32

--------------------------------------------------------------------------------


 

required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement.

 

Section 5.08                            Transfer Taxes. Notwithstanding anything
to the contrary in this Agreement, all transfer, real estate property transfer,
documentary, sales, use, stamp, registration, value added, and other such taxes
and fees (including any penalties and interest) incurred in connection with the
transactions contemplated by this Agreement, including any interest or penalties
in respect thereof, shall be borne equally by Seller and Buyer, regardless of
the Person liable for such obligations under applicable law or the Person making
payment to the applicable Governmental Authority or other third party. Seller
and Buyer shall cooperate with each other and use their commercially reasonable
efforts to minimize the amount of such transfer Taxes.

 

Section 5.09                            Non-Competition; Non-Solicitation
Covenants of Seller and Seller’s Affiliates. For a three (3)-year period
beginning on the Closing Date (the “Restricted Period”), Seller and Parent
hereby covenant and agree that, unless expressly permitted in writing by Buyer
(which permission shall be in Buyer’s sole discretion to give or withhold),
Seller and Parent shall not, and shall not cause or permit any of their
Affiliates (whether now existing or later formed or acquired) to, directly or
indirectly, whether or not through the use of any interposed Person (excluding
the ownership of less than five percent (5%) of the outstanding voting stock of
any corporation whose common stock is listed on any national securities exchange
or automated dealer quotation system), to:

 

(a)                                 own, invest in, manage, operate, conduct,
enter into any partnership or joint venture with, or engage in any business that
competes with the Company Business anywhere in North America (provided that it
is understood and agreed by the Parties that Parent’s, Gunite’s or any of their
Affiliate’s conduct of the Gunite Business shall not constitute a breach of this
Section 5.09(a));

 

(b)                                 call on or solicit any Person that is, as of
the date hereof, or has been in the past twelve (12) months from the date
hereof, a customer of the Company Business for purposes of diverting Buyer’s or
the Company’s business with such Person to a competing business, or induce or
encourage (or attempt to induce or encourage) any then-current customer, vendor,
supplier, licensor, licensee or other Person to cease conducting business with
the Company or Buyer; or

 

(c)                                  solicit for employment or engagement as a
contracted service provider any employee of the Company; provided, however, that
neither the offer by Seller, Parent or any of their Affiliates of employment
through public advertising or general solicitations (including via print or
broadcast media or through internet postings) that is not specifically targeted
at employees of the Company nor the hiring by Seller, Parent or any of their
Affiliates of any Person who voluntarily on his or her own initiative seeks
employment or contracted engagement with Seller, Parent or any such Affiliate
without solicitation (other than as permitted herein) by Seller, Parent or any
such Affiliate shall be considered a breach of this Section 5.09(c).

 

33

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary set forth in this Agreement, it shall
not be a violation of this Section 5.09 if Seller, Parent or any Affiliate
thereof acquires any existing company or business which has a division
generating less than ten percent (10%) of the gross annual revenues of such
company or business that is competitive with the Company Business. Further, if a
change of control of Parent occurs during the Restricted Period, the provisions
of this Section 5.09 shall not apply to the Person or Persons acquiring control
of Parent, as applicable, or to any of such acquiring Person’s Affiliates (other
than Parent and any  of Parent’s Affiliates that are controlled by Parent) that
existed before the occurrence of such change of control. For purposes of this
Section 5.09, “change of control” means (i) any sale, merger, consolidation,
tender offer or other transaction or series of related transactions that results
in at least a majority of the voting power of a Person ceasing to be held,
directly or indirectly, by the Person(s) who held such voting power prior to
such transactions, or (ii) a sale or other disposition of all or substantially
all of a Person’s assets, whether in one transaction or a series of related
transactions. Buyer may not sell, assign or otherwise transfer this covenant not
to compete, in whole or in part, to any Person. Recognizing the specialized
nature of the Company Business, Seller and Parent acknowledge and agree that the
duration, geographic scope and activity restrictions of this Section 5.09 are
reasonable.

 

Section 5.10                            Confidential Information. During the
Restricted Period, Seller and Parent shall, and shall cause each of their
Affiliates to, maintain all Confidential Information in confidence and not
disclose any Confidential Information to any Person other than Buyer and the
Company, and not use any Confidential Information for such Person’s own benefit
or the benefit of any third party. Nothing in this Agreement, however, shall
prohibit Seller, Parent or any Affiliate thereof from using or disclosing
Confidential Information: (a) to the extent reasonably necessary for Seller or
Parent to enforce the terms of this Agreement or any other agreement or
instruments executed in connection herewith, (b) to the extent Seller, Parent or
any applicable Affiliate determines that such use or disclosure is reasonably
necessary for the pursuit or defense of any proceeding by or against Seller,
Parent or any Affiliate thereof, including in connection with challenging or
defending any claim for indemnification under Section 6.02, (c) to the extent
any such Confidential Information constitutes shared information that is used by
Seller, Parent or any Affiliate thereof in the ordinary course of its own
business, (d) to the extent required by Law (including the rules and regulations
of any U.S. stock exchange or automated dealer quotation system) or accounting
requirements, including in connection with any accounting, audit, Tax or
regulatory compliance of Seller, Parent or any Affiliate thereof, (e) to the
extent disclosure is mandated by any Governmental Order, or (f) to the extent
such information relates to the Sales Tax Audit; provided that, in the case of
(b), (d) and (e) above, Seller, Parent or such other Affiliate (i) provides
Buyer with written notice of such mandated disclosure prior to such disclosure
being made, (ii) cooperates reasonably with Buyer in any Buyer effort to obtain
a protective order or other confidentiality treatment with respect to such
Confidential Information whose disclosure is mandated, and (iii) discloses only
that portion of such Confidential Information required to be disclose.

 

34

--------------------------------------------------------------------------------


 

Section 5.11                            Code §338(h)(10).

 

(a)                                 Buyer and Seller agree to make an election
pursuant to Section 338(h)(10) of the Code (and of any corresponding provisions
of applicable state, local, and foreign tax law) (a “338(h)(10) Election”) with
respect to the purchase of the Shares.

 

(b)                                 Seller shall include any income, gain, loss,
deduction, or other tax item resulting from the 338(h)(10) Election on its Tax
Returns to the extent required by Law and such items will be treated as
occurring in the Pre-Closing Tax Period.

 

(c)                                  Seller and Buyer shall report, in
connection with the determination of income, franchise or other Taxes measured,
the transactions being undertaken pursuant to this Agreement in a manner
consistent with the 338(h)(10) Election and this Agreement. Buyer shall be
responsible for the preparation of two copies of all forms and documents
required in connection with the 338(h)(10) Election (including Internal Revenue
Service Form 8023). Buyer shall properly and timely prepare documents and forms
as may be required by applicable Laws to complete and make the
338(h)(10) Election, and Buyer shall timely deliver two copies of such forms and
documents to Seller, no later than eight (8) months after the Closing Date.
Seller shall execute both copies no later than ten (10) days following receipt
by Seller of such forms and timely file one copy of such forms and documents
with the Internal Revenue Service and return the other copy to Buyer for timely
filing; provided that if Seller determines in good faith that there is an error
in any such form or document, then Seller shall promptly notify Buyer of such
error and cooperate with Buyer to correct promptly any such error. If Buyer
shall deliver to Seller any such forms and documents necessary to make the
338(h)(10) Election prior to Closing, Seller shall execute such forms and
documents prior to Closing and deliver one copy to Buyer at Closing.

 

(d)                                 To the extent permitted by state, local or
foreign Laws, the principles and procedures of this Section 5.11 shall also
apply with respect to a 338(h)(10) Election under any applicable state, local or
foreign law. Seller and Buyer shall make any election similar to the
338(h)(10) Election which is optional under any applicable state, local or
foreign law, and shall each cooperate and join in any election made to effect
such an election so as to treat the transactions contemplated herein as a sale
of assets for state, local and foreign income Tax purposes.

 

(e)                                  In connection with the 338(h)(10) Election
made with respect to the Shares, the Purchase Price (and any other amounts
required to be treated as purchase price consideration for the assets of the
Company under the Law) shall be allocated among the assets of the Company in
accordance with Code Section 338 and the Treasury Regulations promulgated
thereunder (and any similar provision of state, local or foreign law, as
applicable) in the manner set forth in this Section 5.11(e). No later than three
(3) months after the Closing Date, Seller shall prepare and deliver to Buyer an
allocation of the Purchase Price and any other amounts required to be treated as
purchase price consideration for the assets of the Company under the Law) among
the assets of the Company in accordance with Code Section 338 and the Treasury
Regulations promulgated thereunder (and any similar provision of state, local or
foreign law, as applicable), which allocation shall be made in accordance with
the following methodology:  the fair market value allocated  to Class III and
Class IV assets shall be their net book value as reflected on the

 

35

--------------------------------------------------------------------------------


 

Closing Working Capital Statement as further adjusted pursuant to Section 2.05
and the remainder of the Purchase Price (and any other amounts required to be
treated as purchase price consideration for the assets of the Company under the
Law) shall be allocated to Class V assets.  Buyer shall thereafter provide any
comments to Seller within one (1) month after receiving Seller’s proposed
allocation.  Buyer and Seller shall cooperate in good faith to finalize the
allocation of the Purchase Price (and any other amounts required to be treated
as purchase price consideration for the assets of the Company under the Law)
consistent with the methodology set forth in this Section 5.11(e).  If Buyer and
Seller are unable to finalize the allocation within two (2) months after Buyer
has received Seller’s proposed allocation, then Buyer and Seller shall submit
only those disputed items that have not been resolved to the Independent
Accountant for determination in a manner consistent with the methodology set
forth in this Section 5.11(e).  The Independent Accountant’s determination as to
each item of dispute shall be binding on the parties, and the allocation shall
be amended in accordance with the Independent Accountant’s determination (as to
the disputed items) and the agreement of the Buyer and Seller (as to the items
that are not disputed) and shall become the final allocation.  Buyer, Seller and
their respective Affiliates shall report, act and file Tax Returns in all
respects and for all purposes consistent with the allocation set forth in this
Section 5.11(e). Seller shall timely and properly prepare, execute, file and
deliver all such documents, forms and other information as Buyer may reasonably
request to prepare such allocation. Neither Buyer nor Seller shall take any
position (whether in audits, Tax Returns or otherwise) that is inconsistent with
the final allocation unless required to do so by Law.

 

Section 5.12                            Other Tax Matters. The following
provisions shall govern the allocation of responsibility as among Buyer, Parent
and Seller for certain Tax matters:

 

(a)                                 Straddle Period. In the case of any Straddle
Period, (i) the amount of any Taxes based on or measured by income, receipts,
payroll or sales of the Company that are related to the Pre-Closing Tax Period
shall be determined based on an interim closing of the books as of the close of
business on the Closing Date, and (ii) the amount of other Taxes of the Company
that are related to the Pre-Closing Tax Period shall be deemed to be the amount
of such Tax for the entire taxable period multiplied by a fraction, the
numerator of which is the number of days in the taxable period ending on the
Closing Date and the denominator of which is the number of days in such Straddle
Period. All determinations necessary to give effect to the foregoing allocations
shall be made in a manner consistent with reasonable prior practice of the
Company except as otherwise required by Law.

 

(b)                                 Responsibility for Filing Tax Returns.

 

(i)                                     For any federal (and to the extent
applicable, state) income Tax periods ending on or before the Closing Date, the
Company shall be included on the federal consolidated income Tax return of
Parent. Buyer, Seller and Parent agree and acknowledge that it is intended that
the taxable year of the Company shall end as of the close of business on the
Closing Date for United States federal income Tax purposes; provided, however,
that any transaction that occurs on the Closing Date that is outside the
ordinary course of business other than any transaction contemplated by this
Agreement and properly allocable to the Company’ income after the

 

36

--------------------------------------------------------------------------------


 

Closing shall be treated for all federal income Tax purposes as occurring at the
beginning of the following day.

 

(ii)                                  Buyer will prepare or cause to be
prepared, and cause to be timely filed, any Tax Return of the Company with
respect to Pre-Closing Tax Periods that is not described in
Section 5.12(b)(i) that are due after the Closing Date and for any Straddle
Period. Buyer will provide Seller and Parent with a draft of any such Tax Return
that relates to a Pre-Closing Tax Period for Seller’s and Parent’s review at
least ten (10) days prior to the due date thereof (giving effect to any
extensions thereto), and Buyer will accept and incorporate any reasonable
comments of Seller and/or Parent to any such Tax Return that are received within
five (5) days after delivery of such Tax Return to Seller and/or Parent;
provided that such comments do not have a material impact on Buyer. The
preparation and filing of any Tax Return of the Company that does not relate to
a Pre-Closing Tax Period shall be exclusively within the control of Buyer.
Seller shall pay to Buyer an amount equal to the portion of the Taxes with
respect to any such Tax Returns that relates to the Pre-Closing Tax Period (as
determined pursuant to Section 5.12(a)), and to the extent such Taxes are not
included or reflected on the Closing Working Capital Statement, at the later of
five (5) Business Days prior to the due date (including extensions) of such Tax
Returns or upon written demand therefore.

 

(iii)                               Except as specifically provided in
Section 5.12(b)(ii), neither Buyer nor any of its Affiliates shall (or after the
Closing, shall cause or permit the Company to) file, amend, refile or otherwise
modify (or grant an extension of any statute of limitations with respect to) any
Tax Return relating in whole or in part to the Company with respect to any
Pre-Closing Tax Period without the prior written consent of Parent, which
consent shall not be unreasonably withheld, delayed or conditioned.

 

(c)                                  Cooperation on Tax Matters. Buyer, Parent
and Seller shall cooperate in connection with the filing of Tax Returns pursuant
to this Section 5.12 and in connection with any audit, litigation or other
proceeding with respect to Taxes, including:

 

(i)                                     retaining until the expiration of the
statute of limitations (and, to the extent notified by Buyer, any extensions
thereof) and (upon request) sharing relevant records and information and
providing explanations with respect thereto;

 

(ii)                                  prior to transferring, destroying or
discarding any Tax Returns, schedules and work papers, records and other
documents in its possession relating to Tax matters of the Company for any
taxable period beginning before the Closing Date, Seller or Buyer (as the case
may be) shall provide the other party with reasonable written notice and offer
the other party the opportunity to take custody of such materials.

 

(iii)                               using commercially reasonable efforts to
obtain any certificate or other document from any Governmental Authority or
other Person as may be necessary to mitigate, reduce or eliminate any Tax that
could be imposed (including with respect to the transactions contemplated
hereby); and

 

(iv)                              providing information required to report
pursuant to Code Section 6043, Code Section 6043A or Treasury Regulations
promulgated thereunder.

 

37

--------------------------------------------------------------------------------


 

(d)                                 Tax Sharing Agreements. All Tax sharing
agreements or similar agreements with respect to or involving the Company shall
be terminated as of the Closing Date and, after the Closing Date, the Company
shall not be bound thereby or have any liability thereunder.

 

(e)                                  Tax Refunds. Any Tax refund or credit
against Tax (or portion thereof that relates to a Pre-Closing Tax Period) that
is received by Buyer, the Company, or any Affiliate of either of them, that
relates to any Pre-Closing Tax Period of the Company shall be for the account of
Seller, and Buyer shall pay over to Seller, within fifteen (15) days after
receipt thereof or entitlement thereto, an amount equal to such refund or credit
net of the reasonable expenses incurred to obtain such refund or credit.

 

ARTICLE VI
INDEMNIFICATION

 

Section 6.01                            Survival. Subject to the limitations and
other provisions of this Agreement, and except for the representations and
warranties contained in Sections 3.15, 3.16, 3.17 and 3.18 which shall survive
for the applicable statute of limitations period, the representations and
warranties contained herein shall survive the Closing and shall remain in full
force and effect until the date that is one (1) year from the Closing Date. None
of the covenants or other agreements contained in this Agreement shall survive
the Closing Date other than those which by their terms contemplate performance
after the Closing Date, and each such surviving covenant and agreement shall
survive the Closing for the period contemplated by its terms. Notwithstanding
the foregoing, any claims asserted in good faith with reasonable specificity (to
the extent known at such time) and in writing by notice from the non-breaching
Party to the breaching Party prior to the expiration date of the applicable
survival period shall not thereafter be barred by the expiration of such
survival period and such claims shall survive until finally resolved.

 

Section 6.02                            Indemnification By Seller and Parent.
Subject to the other terms and conditions of this Article VI, Seller and Parent
shall jointly and severally indemnify Buyer against, and shall hold Buyer
harmless from and against, any and all Losses incurred or sustained by, or
imposed upon, Buyer based upon, arising out of, with respect to or by reason of:

 

(a)                                 any inaccuracy in or breach of any of the
representations or warranties of Seller contained in this Agreement;

 

(b)                                 any breach or non-fulfillment of any
covenant, agreement or obligation to be performed by Seller pursuant to this
Agreement; or

 

(c)                                  the Sales Tax Audit.

 

Section 6.03                            Indemnification By Buyer. Subject to the
other terms and conditions of this Article VI, Buyer shall indemnify Seller
against, and shall hold Seller harmless from and against, any and all Losses
incurred or sustained by, or imposed upon, Seller based upon, arising out of,
with respect to or by reason of:

 

38

--------------------------------------------------------------------------------


 

(a)                                 any inaccuracy in or breach of any of the
representations or warranties of Buyer contained in this Agreement;

 

(b)                                 any breach or non-fulfillment of any
covenant, agreement or obligation to be performed by Buyer pursuant to this
Agreement, including those obligations of Buyer under Section 5.11(a);

 

(c)                                  except to the extent related to the Sales
Tax Audit, any liability for Taxes of the Company during the Post-Closing Tax
Period;

 

(d)                                 any and all amounts due on or after the
Closing Date under the Sales Representative Agreements;

 

(e)                                  except to the extent arising from any
matter giving rise to a claim for indemnification under Section 6.02, any
liability or third-party claim to the extent arising out of or in connection
with (i) the Company’s ownership, leasing, licensing or use of any of its
assets, (ii) the Company’s conduct of the Company Business or any other business
following the Closing Date, and/or (iii) any workers’ compensation claims
related to the Company or its current or former employees, whether or not
occurring before, on or after the Closing Date.

 

Section 6.04                            Certain Limitations. The Person making a
claim under this Article VI is referred to as the “Indemnified Party”, and the
Person against whom such claims are asserted under this Article VI is referred
to as the “Indemnifying Party”. The indemnification provided for in Section 6.02
and Section 6.03 shall be subject to the following limitations:

 

(a)                                 Neither Seller nor Parent shall, together in
the aggregate, be liable to Buyer for indemnification under
Section 6.02(a) until the aggregate amount of all Losses in respect of
indemnification under Section 6.02(a) exceeds $225,000 (the “Deductible”), in
which event Seller and/or Parent, as the case may be, shall, together in the
aggregate, only be required to pay or be liable for Losses in excess of the
Deductible. With respect to any claim as to which Buyer may be entitled to
indemnification under Section 6.02(a), Seller and/or Parent, as the case may be,
shall, together in the aggregate, not be liable for any individual or series of
related Losses which do not exceed $5,000 (which Losses shall not be counted
toward the Deductible).

 

(b)                                 Buyer shall not be entitled to recover under
Section 6.02 (i) to the extent the matter in question has specifically been
reserved for in a line item in the Closing Working Capital as determined based
on the balance sheet delivered as part of the Closing Working Capital Statement
(as the same may be adjusted pursuant to Section 2.5(c)), and (ii) with respect
to any environmental condition or any costs arising out of any environmental
condition to the extent caused, created, aggravated or exacerbated by Buyer, any
Affiliate of Buyer or any of their respective Representatives or invitees.

 

(c)                                  The aggregate amount of all Losses for
which an Indemnifying Party shall be liable pursuant to Section 6.02(a) or
Section 6.03(a) as the case may be, shall not exceed $1,500,000, and the
aggregate amount of all Losses for which Seller and/or Parent, as the case may
be, shall, together in the aggregate, be liable pursuant to
Section 6.02(a)-(b) shall not exceed the Purchase Price.

 

39

--------------------------------------------------------------------------------


 

(d)                                 Payments by an Indemnifying Party pursuant
to Section 6.02 or Section 6.03 in respect of any Loss shall be limited to the
amount of any liability or damage that remains after deducting therefrom any
insurance proceeds and any indemnity, contribution or other similar payment
received by the Indemnified Party (or the Company) in respect of any such claim.
The Indemnified Party shall use its commercially reasonable efforts to recover
under insurance policies or indemnity, contribution or other similar agreements
for any Losses prior to seeking indemnification under this Agreement.

 

(e)                                  Payments by an Indemnifying Party pursuant
to Section 6.02 or Section 6.03 in respect of any Loss shall be reduced by an
amount equal to any Tax benefit realized or reasonably expected to be realized
as a result of such Loss by the Indemnified Party.

 

(f)                                   In no event shall any Indemnifying Party
be liable to any Indemnified Party for any punitive, incidental, consequential,
special or indirect damages, including loss of future revenue or income, loss of
business reputation or opportunity relating to the breach or alleged breach of
this Agreement, or diminution of value or any damages based on any type of
multiple.

 

(g)                                  Each Indemnified Party shall take, and
cause its Affiliates to take, all reasonable steps to mitigate any Loss upon
becoming aware of any event or circumstance that would be reasonably expected
to, or does, give rise thereto, including incurring costs only to the minimum
extent necessary to remedy the breach that gives rise to such Loss.

 

(h)                                 Seller and/or Parent, as the case may be,
shall, together in the aggregate, not be liable under this Article VI for any
Losses based upon or arising out of any inaccuracy in or breach of any of the
representations or warranties of Seller contained in this Agreement if Buyer is
aware of such inaccuracy or breach prior to the Closing. For purposes of this
Section 6.04(h), Buyer will be deemed to be aware of something if Buyer would be
deemed to be aware of such information based on the applicable standard
described in the definition of Material Adverse Effect.

 

Section 6.05                            Indemnification Procedures.

 

(a)                                 Third-Party Claims. If any Indemnified Party
receives notice of the assertion or commencement of any action, suit, claim or
other legal proceeding made or brought by any Person who is not a Party or an
Affiliate of a Party or a Representative of the foregoing (a “Third-Party
Claim”) against such Indemnified Party with respect to which the Indemnifying
Party is obligated to provide indemnification under this Agreement, the
Indemnified Party shall give the Indemnifying Party prompt written notice
thereof. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third-Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or, except
when such Third-Party Claim is brought by a then current customer of the Company
and the Indemnified Party reasonably assumes the defense of such claim (each, a
“Customer

 

40

--------------------------------------------------------------------------------


 

Claim”), by giving written notice to the Indemnified Party, to assume the
defense of any Third-Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate in
good faith in such defense. In the event that the Indemnifying Party assumes the
defense of any Third-Party Claim, subject to Section 6.05(b), it shall have the
right to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third-Party Claim in the
name and on behalf of the Indemnified Party. The Indemnified Party shall have
the right, at its own cost and expense, to participate in the defense of any
Third-Party Claim with counsel selected by it subject to the Indemnifying
Party’s right to control the defense thereof. If the Indemnifying Party elects
not to compromise or defend such Third-Party Claim or fails to promptly notify
the Indemnified Party in writing of its election to defend as provided in this
Agreement, the Indemnified Party may, subject to Section 6.05(b), pay,
compromise, defend such Third-Party Claim and seek indemnification for any and
all Losses based upon, arising from or relating to such Third-Party Claim. The
Parties shall cooperate with each other in all reasonable respects in connection
with the defense of any Third-Party Claim, including making available (subject
to the provisions of Section 5.03) records relating to such Third-Party Claim
and furnishing, without expense (other than reimbursement of actual
out-of-pocket expenses) to the defending party, management employees of the
non-defending party as may be reasonably necessary for the preparation of the
defense of such Third-Party Claim.

 

(b)                                 Settlement of Third-Party Claims.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not enter into settlement of any Third-Party Claim without the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed), except as provided in this Section 6.05(b).
If a firm offer is made to settle a Third-Party Claim without leading to
liability or the creation of a financial or other obligation on the part of the
Indemnified Party and provides, in customary form, for the unconditional release
of each Indemnified Party from all liabilities and obligations in connection
with such Third-Party Claim and the Indemnifying Party desires to accept and
agree to such offer, the Indemnifying Party shall give written notice to that
effect to the Indemnified Party. If the Indemnified Party fails to consent to
such firm offer within ten (10) days after its receipt of such notice, the
Indemnified Party may continue to contest or defend such Third-Party Claim and
in such event, the maximum liability of the Indemnifying Party as to such
Third-Party Claim shall not exceed the amount of such settlement offer. If the
Indemnified Party fails to consent to such firm offer and also fails to assume
defense of such Third-Party Claim, the Indemnifying Party may settle the
Third-Party Claim upon the terms set forth in such firm offer to settle such
Third-Party Claim. If the Indemnified Party has assumed the defense of a
Third-Party Claim (including without limitation a Customer Claim) pursuant to
Section 6.05(a), it shall not agree to any settlement without the written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld or delayed).  In the event that a dispute arises as to whether consent
that may not be unreasonably withheld or delayed has been unreasonably withheld
or delayed by either the Indemnified Party or the Indemnifying Party under this
Section 6.05(b), as applicable, the prevailing party to such dispute shall be
entitled to receive its reasonable attorneys’ fees and costs with respect to
such dispute.

 

41

--------------------------------------------------------------------------------


 

(c)                                  Direct Claims. Any claim by an Indemnified
Party on account of a Loss which does not result from a Third-Party Claim (a
“Direct Claim”) shall be asserted by the Indemnified Party giving the
Indemnifying Party prompt written notice thereof. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have thirty
(30) days after its receipt of such notice to respond in writing to such Direct
Claim. During such thirty (30)-day period, the Indemnified Party shall allow the
Indemnifying Party and its professional advisors to investigate the matter or
circumstance alleged to give rise to the Direct Claim, and whether and to what
extent any amount is payable in respect of the Direct Claim and the Indemnified
Party shall assist the Indemnifying Party’s investigation by giving such
information and assistance (including access to the Company’s premises and
personnel and the right to examine and copy any accounts, documents or records)
as the Indemnifying Party or any of its professional advisors may reasonably
request. If the Indemnifying Party does not so respond within such thirty
(30)-day period, the Indemnifying Party shall be deemed to have rejected such
claim, in which case the Indemnified Party shall be free to pursue such remedies
as may be available to the Indemnified Party on the terms and subject to the
provisions of this Agreement.

 

Section 6.06                            Tax Treatment of Indemnification
Payments. All indemnification payments made under this Agreement shall be
treated by the Parties as an adjustment to the Purchase Price for Tax purposes,
unless otherwise required by Law.

 

Section 6.07                            Exclusive Remedies. Subject to
Section 7.11, the Parties acknowledge and agree that their sole and exclusive
remedy with respect to any and all claims (other than claims arising from
intentional fraud on the part of a Party in connection with the transactions
contemplated by this Agreement) for any breach of any representation, warranty,
covenant, agreement or obligation set forth herein or otherwise relating to the
subject matter of this Agreement, shall be pursuant to the indemnification
provisions set forth in this Article VI. In furtherance of the foregoing, each
Party hereby waives, to the fullest extent permitted under Law, any and all
rights, claims and causes of action for any breach of any representation,
warranty, covenant, agreement or obligation set forth herein or otherwise
relating to the subject matter of this Agreement it may have against the other
Party and its Affiliates and each of their respective Representatives arising
under or based upon any Law, except pursuant to the indemnification provisions
set forth in this Article VI. Nothing in this Section 6.07 shall limit any
Person’s right to seek and obtain any equitable relief to which any Person shall
be entitled pursuant to Section 7.11 or to seek any remedy on account of
intentional fraud by any Party.

 

42

--------------------------------------------------------------------------------


 

ARTICLE VII
MISCELLANEOUS

 

Section 7.01                            Expenses. Except as otherwise expressly
provided herein (including Section 5.08 hereof), all costs and expenses,
including fees and disbursements of counsel, financial advisors and accountants,
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Party incurring such costs and expenses; provided,
however, that Seller shall pay all amounts payable to BMO Capital Markets Corp
pursuant to Seller’s engagement thereof.

 

Section 7.02                            Notices. All notices, requests,
consents, claims, demands, waivers and other communications hereunder shall be
in writing and shall be deemed to have been given: (a) when delivered by hand
(with written confirmation of receipt); (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested); or (c) on
the third (3rd) day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. For purposes of expediency, any
communication may be sent initially by email, but shall not be deemed to have
been duly given hereunder except as provided in clauses (a) through (c) of this
Section 7.02. All communications must be sent to the respective parties hereto
at the following addresses (or at such other address for a party hereto as shall
be specified in a notice given in accordance with this Section 7.02):

 

If to Seller:

 

Truck Components Inc.
c/o Accuride Corporation
7140 Office Circle
Evansville, Indiana 47715
Attention: General Counsel
Tel: (812) 962-5000
E-mail: smartin@accuridecorp.com

 

 

 

with a copy (which shall not constitute notice) to:

 

Snell & Wilmer L.L.P.
15 West South Temple, Suite 1200
Salt Lake City, Utah 84101
Attention: John G. Weston
Tel: (801) 257-1900
E-mail: jweston@swlaw.com

 

 

 

If to Parent:

 

Accuride Corporation
7140 Office Circle
Evansville, Indiana 47715
Attention: General Counsel
Tel: (812) 962-5000
E-mail: smartin@accuridecorp.com

 

 

 

with a copy (which shall not

 

Snell & Wilmer L.L.P.
15 West South Temple, Suite 1200

 

43

--------------------------------------------------------------------------------


 

constitute notice) to:

 

Salt Lake City, Utah 84101
Attention: John G. Weston
Tel: (801) 257-1900
E-mail: jweston@swlaw.com

 

 

 

If to Buyer:

 

Grede Holdings LLC
One Towne Square, Suite 550
Southfield, MI 48076
Attention: Vice President
Tel: (248) 440-9552
E-mail: theavin@grede.com

 

 

 

with a copy (which shall not constitute notice) to:

 

Metaldyne Performance Group Inc.
One Towne Square, Suite 550
Southfield, MI 48076
Attention: General Counsel
Tel: (248) 727-1823
E-mail: tdono@mpgdriven.com

 

Section 7.03                            Interpretation. For purposes of this
Agreement: (a) the words “include,” “includes” and “including” shall be deemed
to be followed by the words “without limitation”; (b) the word “or” is not
exclusive; and (c) the words “herein,” “hereof,” “hereby,” “hereto” and
“hereunder” refer to this Agreement as a whole. Unless the context otherwise
requires, references herein: (i) to Articles, Sections, Seller Disclosure
Schedules, Buyer Disclosure Schedules and Exhibits mean the Articles and
Sections of, and Seller Disclosure Schedules, Buyer Disclosure Schedules and
Exhibits attached to, this Agreement; (ii) to an agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof; and (iii) to a statute means such statute as amended from
time to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the Party
drafting an instrument or causing any instrument to be drafted. The Seller
Disclosure Schedules, Buyer Disclosure Schedules and Exhibits referred to herein
shall be construed with, and as an integral part of, this Agreement to the same
extent as if they were set forth verbatim herein.

 

Section 7.04                            Headings. The headings in this Agreement
are for reference only and shall not affect the interpretation of this
Agreement.

 

Section 7.05                            Severability. If any term or provision
of this Agreement is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction. Upon such determination that any term or
other provision is

 

44

--------------------------------------------------------------------------------


 

invalid, illegal or unenforceable, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 7.06                            Entire Agreement. This Agreement
(including the Exhibits and the Seller Disclosure Schedules and Buyer Disclosure
Schedules) constitutes the sole and entire agreement of the Parties to this
Agreement with respect to the subject matter contained herein, and supersede all
prior and contemporaneous representations, warranties, understandings and
agreements, both written and oral, with respect to such subject matter. In the
event of any inconsistency between the statements in the body of this Agreement,
the Exhibits, the Seller Disclosure Schedules and the Buyer Disclosure Schedules
(other than an exception expressly set forth as such in the Seller Disclosure
Schedules or Buyer Disclosure Schedules), the statements in the body of this
Agreement will control.

 

Section 7.07                            Successors and Assigns. This Agreement
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and permitted assigns. No party hereto may assign its
rights or obligations hereunder without the prior written consent of the other
parties, which consent shall not be unreasonably withheld or delayed. No
assignment shall relieve the assigning party of any of its obligations
hereunder.

 

Section 7.08                            No Third-party Beneficiaries. Except as
provided in Section 5.02 and Article VI, this Agreement is for the sole benefit
of Buyer, Seller and Parent and their respective successors and permitted
assigns (it being expressly understood that Parent is an express intended
beneficiary of this entire Agreement) and nothing herein, express or implied, is
intended to or shall confer upon any other Person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

Section 7.09                            Amendment and Modification; Waiver. This
Agreement may only be amended, modified or supplemented by an agreement in
writing signed by each Party. No waiver by any Party of any of the provisions
hereof shall be effective unless explicitly set forth in writing and signed by
the Party so waiving. No waiver by any Party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 7.10                            Governing Law; Submission to
Jurisdiction; Waiver of Jury Trial.

 

(a)                                 This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction).

 

45

--------------------------------------------------------------------------------


 

(b)                                 EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR ANY OTHER DOCUMENTS
DELIVERED IN CONNECTION HEREWITH IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING
OUT OF OR RELATING TO THIS AGREEMENT, OR ANY OTHER DOCUMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (II) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
7.10(b).

 

Section 7.11                            Specific Performance. The Parties agree
that irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the Parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy to which they are entitled at law or in equity.

 

Section 7.12                            Counterparts. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall be deemed to be one and the same agreement. A
signed copy of this Agreement delivered by facsimile, e-mail or other means of
electronic transmission shall be deemed to have the same legal effect as
delivery of an original signed copy of this Agreement.

 

Section 7.13                            Non-Recourse. This Agreement may only be
enforced against, and any claim, action, suit or other legal proceeding based
upon, arising out of, or related to this Agreement, or the negotiation,
execution or performance of this Agreement, may only be brought against the
entities that are expressly named as parties hereto and then only with respect
to the specific obligations set forth herein with respect to such party. No
past, present or future director, officer, employee, incorporator, manager,
member, partner, stockholder, Affiliate, agent, attorney or other Representative
of any party hereto or of any Affiliate of any party hereto, or any of their
successors or permitted assigns, shall have any liability for any obligations or
liabilities of any party under this Agreement or for any claim or Action based
on, in respect of or by reason of the transactions contemplated hereby.

 

[Remainder of Page Intentionally Blank; Signature Page Follows]

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

 

SELLER:

 

TRUCK COMPONENTS INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Stephen A. Martin

 

Name:

Stephen A. Martin

 

Title:

Secretary

 

 

 

 

 

PARENT (solely with respect to Sections 3.01, 3.05, 5.10, 5.11, 5.12, 6.02,
6.04¸ 6.05, 6.06 and 6.07):

 

ACCURIDE CORPORATION,
a Delaware corporation

 

 

 

 

 

By:

/s/ Stephen A. Martin

 

Name:

Stephen A. Martin

 

Title:

Secretary

 

 

 

 

 

BUYER:

 

GREDE HOLDINGS LLC,
a Delaware limited liability company

 

 

 

 

 

By:

/s/ Todd Heavin

 

Name:

Todd Heavin

 

Title:

Vice President

 

(Signature Page to Stock Purchase Agreement)

 

--------------------------------------------------------------------------------